      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 1 of 66



1    BRIAN BOYLE (S.B. #126576)
     bboyle@omm.com
2    RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
3    MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
4    O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
5    San Francisco, California 94111-3823
     Telephone:     +1 415 984 8700
6    Facsimile:     +1 415 984 8701
7    Attorneys for Defendants
     BlackRock Institutional Trust Company, N.A.;
8    BlackRock, Inc.; the BlackRock, Inc. Retirement
     Committee; the Investment Committee of the
9    Retirement Committee; the Administrative Committee
     of the Retirement Committee; Catherine Bolz; Chip
10   Castille; Paige Dickow; Daniel A. Dunay; Jeffrey A.
     Smith; Anne Ackerley; Nancy Everett; Joseph
11   Feliciani, Jr.; Ann Marie Petach; Michael Fredericks;
     Corin Frost; Daniel Gamba; Kevin Holt; Chris Jones;
12   Philippe Matsumoto; John Perlowski; Andy Phillips;
     Kurt Schansinger; Tom Skrobe; Amy Engel;
13   Management Development & Compensation
     Committee of the BlackRock, Inc. Board of Directors;
14   Kathleen Nedl; Marc Comerchero; Joel Davies; John
     Davis; Milan Lint; and Laraine McKinnon
15

16                                UNITED STATES DISTRICT COURT

17                            NORTHERN DISTRICT OF CALIFORNIA

18

19   Charles Baird and Lauren Slayton, as               Case No. 17-cv-01892-HSG-KAW
     individuals, and on behalf of all others
20   similarly situated, and on behalf of the           BLACKROCK’S ANSWER AND
     BlackRock Retirement Savings Plan,                 AFFIRMATIVE DEFENSES TO
21                                                      PLAINTIFFS’ SECOND AMENDED
                            Plaintiffs,                 COMPLAINT
22
            v.
23
     BlackRock Institutional Trust Company, N.A.,
24   et al.,

25                          Defendants.

26

27

28
                                                                                ANSWER TO SAC
                                                                           17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 2 of 66



1           Defendants BlackRock Institutional Trust Company, N.A. (“BTC”); BlackRock, Inc.

2    (together with BTC, “BlackRock”); the BlackRock, Inc. Retirement Committee; the Investment

3    Committee of the Retirement Committee; the Administrative Committee of the Retirement

4    Committee; Catherine Bolz; Chip Castille; Paige Dickow; Daniel A. Dunay; Jeffrey A. Smith;

5    Anne Ackerley; Nancy Everett; Joseph Feliciani, Jr.; Ann Marie Petach; Michael Fredericks;

6    Corin Frost; Daniel Gamba; Kevin Holt; Chris Jones; Philippe Matsumoto; John Perlowski; Andy

7    Phillips; Kurt Schansinger; Tom Skrobe; Amy Engel; Management Development &

8    Compensation Committee of the BlackRock, Inc. Board of Directors; Kathleen Nedl; Marc

9    Comerchero; Joel Davies; John Davis; Milan Lint; and Laraine McKinnon submit this Answer to

10   Plaintiffs’ Second Amended Complaint (“SAC”) pursuant to Rules 7 and 8 of the Federal Rules

11   of Civil Procedure.

12          Unless specifically admitted, Defendants deny all the allegations in the numbered

13   paragraphs of the SAC. To the extent plaintiffs have included headings, footnotes, illustrations,

14   or allegations not contained within the specifically numbered paragraphs of the SAC, no response

15   is necessary. To the extent any headings, footnotes, illustrations, or allegations not contained

16   within the specifically numbered paragraphs of the SAC require a response, Defendants deny

17   them. With respect to those allegations that do not specify an applicable time period, unless

18   otherwise noted BlackRock has answered as of the present date where possible. BlackRock

19   expressly reserves the right to seek to amend and/or supplement this Answer as may be necessary.

20                                 I.      NATURE OF THE ACTION
21          1.      Paragraph 1 asserts legal conclusions to which no response is required. To the

22   extent a response is required, Defendants admit that plaintiffs purport to bring this action on

23   behalf of classes as described and otherwise deny the allegations in paragraph 1.

24          2.      Paragraph 2 asserts legal conclusions to which no response is required.

25   Defendants deny the remaining allegations in paragraph 2.

26          3.      Defendants deny the allegations in paragraph 3.

27          4.      Defendants deny the allegations in paragraph 4.

28          5.      Defendants deny the allegations in paragraph 5.
                                                                                         ANSWER TO SAC
                                                     -2-                            17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 3 of 66



1           6.      Defendants deny the allegations in paragraph 6.

2           7.      Defendants deny the allegations in paragraph 7.

3           8.      Paragraph 8 asserts legal conclusions to which no response is required.

4    Defendants admit that BTC manages the assets of the collective trust investments enumerated in

5    footnote 2 of the SAC (the “BlackRock CTIs”) and deny the remaining allegations in paragraph

6    8.

7           9.      Defendants deny the allegations in paragraph 9.

8           10.     Defendants deny the allegations in paragraph 10.

9           11.     Paragraph 11 asserts legal conclusions to which no response is required. To the

10   extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

11   that plaintiffs are entitled to it. Defendants deny the remaining allegations in paragraph 11.

12          12.     Defendants lack sufficient information to admit or deny, and therefore deny, the

13   allegations in paragraph 12.

14                                  II.   JURISDICTION AND VENUE
15          13.     Paragraph 13 asserts legal conclusions to which no response is required.

16          14.     Paragraph 14 asserts legal conclusions to which no response is required. To the

17   extent a response is required, Defendants admit that BlackRock may be found in this District, and

18   deny the remaining allegations in paragraph 14.

19                                            III.     PARTIES
20          A.      Plaintiffs
21          15.     Defendants admit that Plaintiff Charles Baird was an employee of BlackRock from

22   December 2009 until July 2016, and that he was employed by Barclays Global Investors N.A.

23   (“BGI”) or an affiliate thereof from March 2000 until December 2009. Defendants deny the

24   remaining allegations in paragraph 15.

25          16.     Defendants lack sufficient information to admit or deny, and therefore deny, the

26   allegations in paragraph 16.

27          17.     Defendants deny the allegations in paragraph 17.

28          18.     Defendants admit the allegations in paragraph 18.
                                                                                         ANSWER TO SAC
                                                     -3-                            17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 4 of 66



1           19.      Defendants admit that Plaintiff Baird formerly maintained an individual

2    BlackRock Retirement Savings Plan (“BlackRock Plan”) account that was at various times

3    invested in BlackRock Large Cap Core Retirement Portfolio (MKLRX), BlackRock Global

4    Allocation Fund (MALOX), BlackRock Total Return Fund (MPHQX), Russell 1000 Index Fund

5    F, Active Stock Fund F, BlackRock MSCI ACWI ex-U.S. Index Fund F, U.S. Treasury Inflation

6    Protected Securities Fund F, and U.S. Debt Index Fund F, but deny that Plaintiff Baird maintains

7    a Plan account now. Defendants deny the remaining allegations in paragraph 19.

8           20.      Defendants admit that Plaintiff Lauren Slayton was an employee of BlackRock

9    from December 2009 until March 2012, and that she was employed by BGI or an affiliate thereof

10   from November 2006 until December 2009. Defendants deny the remaining allegations in

11   paragraph 20.

12          21.      Defendants lack sufficient information to admit or deny, and therefore deny, the

13   allegations in paragraph 21.

14          22.      Defendants admit that Plaintiff Slayton maintains an individual BlackRock Plan

15   account.

16          23.      Defendants admit that Plaintiff Slayton’s individual BlackRock Plan account was

17   invested in the LifePath Index 2050 Fund F, a BTC-sponsored CTI offered as an investment

18   option to participants in the BlackRock Plan.

19          24.      Defendants admit that Plaintiff Slayton’s individual BlackRock Plan account is

20   currently invested in an investment option sponsored or advised by BlackRock.

21          25.      Paragraph 25 asserts legal conclusions to which no response is required.

22          B.       Defendants
23                   1.     Defendant BlackRock Institutional Trust Company, N.A. (“BTC”)
24          26.      Defendants admit the allegations in paragraph 26.

25          27.      Defendants admit that BTC has its main office in San Francisco, California.

26          28.      Defendants admit that BTC was known as BGI before it was acquired by

27   BlackRock in 2009. Defendants otherwise deny the allegations in paragraph 28.

28          29.      Defendants admit the allegations in paragraph 29.
                                                                                       ANSWER TO SAC
                                                     -4-                          17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 5 of 66



1           30.    Paragraph 30 asserts legal conclusions to which no response is required. To the

2    extent a response is required, Defendants admit that the BlackRock Plan’s Investment

3    Management Agreement (“IMA”) with BTC provides that the Named Fiduciary of the BlackRock

4    Plan appoints BTC as investment manager to hold, invest and manage a portion of the BlackRock

5    Plan’s assets within the meaning of Section 3(38) of ERISA, with authority as described in the

6    IMA and other governing documents, and that BTC accepts that appointment. Defendants

7    otherwise deny the allegations in paragraph 30.

8           31.    Paragraph 31 asserts legal conclusions to which no response is required.

9           32.    Paragraph 32 asserts legal conclusions to which no response is required.

10          33.    Paragraph 33 asserts legal conclusions to which no response is required.

11          34.    Paragraph 34 asserts legal conclusions to which no response is required. To the

12   extent a response is required, Defendants admit that BTC is a subsidiary of BlackRock, Inc. and

13   deny the remaining allegations in paragraph 34.

14          35.    Paragraph 35 asserts legal conclusions to which no response is required. To the

15   extent a response is required, Defendants admit that investing plans have appointed BTC to be the

16   investment manager of assets invested in the BlackRock CTIs and that BTC, as trustee, maintains

17   the BlackRock CTIs, and otherwise deny the allegations in paragraph 35.

18                 2.      Defendant Management Development & Compensation Committee
                           (“MDCC”) of the BlackRock Board of Directors
19
            36.    Defendants admit that the Management Development & Compensation Committee
20
     of the BlackRock, Inc. Board of Directors (“MDCC”) has at times had oversight of BlackRock’s
21
     employee benefit plans, and otherwise deny the allegations in paragraph 36.
22
            37.    Defendants admit that the MDCC created the Investment Committee of the
23
     Retirement Committee (“Investment Committee”) and Administrative Committee of the
24
     Retirement Committee (“Administrative Committee”) effective December 13, 2007. Defendants
25
     deny the remaining allegations in paragraph 37.
26
            38.    Defendants admit that the MDCC appointed members of the BlackRock, Inc.
27
     Retirement Committee (“Retirement Committee”) when the Retirement Committee was
28
                                                                                        ANSWER TO SAC
                                                       -5-                         17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 6 of 66



1    constituted. Defendants deny the remaining allegations in paragraph 38.

2           39.      Defendants admit that the documents governing the BlackRock Plan have at times

3    provided that a committee of the Board of Directors of BlackRock, Inc. may remove the members

4    of the identified committees, and otherwise deny the allegations in paragraph 39.

5           40.      Paragraph 40 asserts legal conclusions to which no response is required.

6           41.      Paragraph 41 asserts legal conclusions to which no response is required.

7                    3.     Defendant BlackRock, Inc. (“BlackRock”)
8           42.      Defendants admit that BlackRock, Inc. is the sponsor of the BlackRock Plan and

9    that BlackRock, Inc. is a Delaware company with its principal place of business in New York,

10   NY. Defendants further admit that BlackRock, Inc., through its subsidiaries, provides securities

11   lending and investment management services. Defendants deny the remaining allegations in

12   paragraph 42.

13          43.      Paragraph 43 asserts legal conclusions to which no response is required.

14   Defendants further state that paragraph 43 purports to characterize the Plan Document for the

15   BlackRock Retirement Savings Plan (“RSP Plan Document”), and refer to that document as the

16   best evidence of its contents. To the extent a response is required, Defendants admit that the RSP

17   Plan Document has at times identified BlackRock, Inc. as a Named Fiduciary to the extent of the

18   particular powers, duties, responsibilities and obligations specifically delegated to BlackRock,

19   Inc. under the RSP Plan Document, and otherwise deny the allegations in paragraph 43.

20          44.      Paragraph 44 asserts legal conclusions to which no response is required. To the

21   extent a response is required, Defendants admit that BTC is a subsidiary of BlackRock, Inc., and

22   otherwise deny the allegations in paragraph 44.

23          45.      Paragraph 45 asserts legal conclusions to which no response is required. To the

24   extent a response is required, Defendants admit that BTC is a subsidiary of BlackRock, Inc., and

25   otherwise deny the allegations in Paragraph 45.

26          46.      Paragraph 46 asserts legal conclusions to which no response is required.

27   Defendants admit that the RSP Plan Document has at times identified BlackRock, Inc. as a

28   Named Fiduciary to the BlackRock Plan to the extent of the particular powers, duties,
                                                                                        ANSWER TO SAC
                                                       -6-                         17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 7 of 66



1    responsibilities and obligations specifically delegated to BlackRock, Inc. under the RSP Plan

2    Document, and otherwise deny the allegations in paragraph 46.

3           47.      Paragraph 47 asserts legal conclusions to which no response is required. To the

4    extent a response is required, Defendants admit that BTC is a wholly-owned subsidiary of

5    BlackRock, Inc., and otherwise deny the allegations in paragraph 47.

6           48.      Paragraph 48 asserts legal conclusions to which no response is required.

7    Defendants further state that paragraph 48 contains a sentence fragment to which Defendants are

8    unable to respond. Defendants admit that certain payroll employees of BTC are subject to dual-

9    hatting arrangements with other BlackRock affiliates, and deny the remaining allegations in

10   paragraph 48.

11          49.      Paragraph 49 asserts legal conclusions to which no response is required.

12   Defendants admit that BTC generally receives a share of net income earned through securities

13   lending in the BlackRock CTIs and that it receives fees in connection with its management of

14   short term investment funds (“STIFs”) that hold securities lending cash collateral for lending

15   CTIs. Defendants otherwise deny the allegations in Paragraph 49.

16          50.      Paragraph 50 asserts legal conclusions to which no response is required.

17   Defendants admit that BlackRock maintains records regarding its revenues. Defendants

18   otherwise deny the allegations in paragraph 50.

19          51.      Defendants admit that BlackRock maintains records regarding its revenues,

20   including revenue generated through securities lending. Defendants otherwise deny the

21   allegations in paragraph 51.

22          52.      Paragraph 52 asserts legal conclusions to which no response is required.

23   Defendants admit that BlackRock maintains records regarding its revenues. Defendants

24   otherwise deny the allegations in paragraph 52.

25          53.      Defendants admit that BlackRock maintains records regarding its revenues,

26   including revenue generated through cash collateral management. Defendants otherwise deny the

27   allegations in paragraph 53.

28
                                                                                        ANSWER TO SAC
                                                       -7-                         17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 8 of 66



1                   4.      Defendant BlackRock, Inc. Retirement Committee and its Members
                            (collectively, the “Retirement Committee Defendants”)
2
            54.     Paragraph 54 asserts legal conclusions to which no response is required.
3
     Defendants further state that paragraph 54 purports to characterize the RSP Plan Document, and
4
     refer to that document as the best evidence of its contents. To the extent that a response is
5
     required, Defendants admit that the RSP Plan Document identifies the Retirement Committee (or
6
     sub-committee) as the Plan Administrator for the BlackRock Plan if appointed by BlackRock,
7
     Inc., and that the RSP Plan Document further identifies the Plan Administrator as a Named
8
     Fiduciary of the BlackRock Plan to the extent of the particular powers, duties, responsibilities and
9
     obligations specifically delegated to the Retirement Committee under the RSP Plan Document.
10
            55.     Paragraph 55 asserts legal conclusions to which no response is required.
11
            56.     Paragraph 56 asserts legal conclusions to which no response is required.
12
            57.     Paragraph 57 asserts legal conclusions to which no response is required.
13
     Defendants further state that paragraph 57 purports to characterize the RSP Plan Document, and
14
     refer to that document as the best evidence of its contents. To the extent a response is required,
15
     Defendants deny the allegations in paragraph 57.
16
            58.     Paragraph 58 asserts legal conclusions to which no response is required.
17
            59.     Paragraph 59 asserts legal conclusions to which no response is required. To the
18
     extent a response is required, Defendants state that the documents governing the BlackRock Plan,
19
     including the RSP Plan Document and Retirement Committee Charter, set forth certain authorities
20
     of the Retirement Committee with respect to sub-committees, and otherwise deny the allegations
21
     in paragraph 59.
22
            60.     Paragraph 60 asserts legal conclusions to which no response is required. To the
23
     extent a response is required, Defendants state that the documents governing the BlackRock Plan,
24
     including the RSP Plan Document and Retirement Committee Charter, set forth certain
25
     responsibilities of the Retirement Committee with respect to sub-committees, and otherwise deny
26
     the allegations in paragraph 60.
27
            61.     Paragraph 61 asserts legal conclusions to which no response is required. To the
28
                                                                                         ANSWER TO SAC
                                                     -8-                            17-CV-01892-HSG-KAW
      Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 9 of 66



1    extent a response is required, Defendants state that the documents governing the BlackRock Plan,

2    including the RSP Plan Document and Retirement Committee Charter, set forth certain powers

3    and duties for the Retirement Committee with respect to the administration of the BlackRock

4    Plan, and otherwise deny the allegations in paragraph 61.

5           62.      Paragraph 62 asserts legal conclusions to which no response is required. To the

6    extent a response is required, Defendants state that the documents governing the BlackRock Plan,

7    including the RSP Plan Document and Retirement Committee Charter, set forth certain

8    monitoring responsibilities of the Retirement Committee, and otherwise deny the allegations in

9    paragraph 62.

10          63.      Paragraph 63 asserts legal conclusions to which no response is required. To the

11   extent a response is required, Defendants admit that the BlackRock Plan’s IMA with BTC

12   provides that the Named Fiduciary of the BlackRock Plan appoints BTC as investment manager

13   to hold, invest and manage a portion of the BlackRock Plan’s assets within the meaning of

14   Section 3(38) of ERISA, with authority as described in the IMA and other governing documents,

15   and that BTC accepts that appointment. Defendants otherwise deny the allegations in paragraph

16   63.

17          64.      Paragraph 64 asserts legal conclusions to which no response is required. To the

18   extent a response is required, Defendants state that the documents governing the BlackRock Plan,

19   including the RSP Plan Document and Retirement Committee Charter, set forth certain

20   monitoring responsibilities of the Retirement Committee, and otherwise deny the allegations in

21   paragraph 64.

22          65.      Defendants admit that Anne Ackerley, Catherine Bolz, Chip Castille, Paige

23   Dickow, Daniel Dunay, Joseph Feliciani, Jr., Kevin Holt, Ann Marie Petach and Jeffrey Smith

24   served on the Retirement Committee. Defendants further admit that Anne Ackerley, Chip

25   Castille, Joseph Feliciani, Jr., Kevin Holt, and Ann Marie Petach served on the Investment

26   Committee, and that Catherine Bolz, Chip Castille, Paige Dickow, Daniel Dunay, Joseph

27   Feliciani, Jr., Kevin Holt, Ann Marie Petach, and Jeffrey Smith served on the Administrative

28   Committee. Defendants further admit that the aforementioned individuals have held various titles
                                                                                       ANSWER TO SAC
                                                    -9-                           17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 10 of 66



1    and responsibilities at BlackRock over time, including roles alleged in paragraph 65, and

2    otherwise deny the allegations in paragraph 65.

3                    5.     Defendant Investment Committee and its Members
4           66.      Paragraph 66 asserts legal conclusions to which no response is required. To the

5    extent a response is required, Defendants admit that the Retirement Committee has appointed

6    members of the Investment Committee and has delegated to the Investment Committee the power

7    to select appropriate investment vehicles or options for the investment of Plan assets and all other

8    duties and rights reasonably related thereto. Defendants deny the remaining allegations in

9    Paragraph 66.

10          67.      Paragraph 66 asserts legal conclusions to which no response is required. To the

11   extent a response is required, Defendants admit that the Investment Committee selected

12   investment options for the BlackRock Plan, and otherwise deny the allegations in paragraph 67.

13          68.      Defendants admit that Anne Ackerley, Chip Castille, Amy Engel, Nancy Everett,

14   Joseph Feliciani, Jr., Michael Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones,

15   Philippe Matsumoto, John Perlowski, Ann Marie Petach, Andy Phillips, Kurt Schansinger, and

16   Tom Skrobe served on the Investment Committee. Defendants further admit that the

17   aforementioned individuals have held various titles and responsibilities at BlackRock over time,

18   including but roles alleged in paragraph 68, and otherwise deny the allegations in paragraph 68.

19          69.      Defendants admit that Kathleen Nedl served, at times, as Secretary to the

20   Retirement Committee, Investment Committee, and Administrative Committee. Defendants

21   further admit that Ms. Nedl is a Managing Director at BlackRock and Chief Operating Officer of

22   BlackRock’s Retirement Group, and that she has held that role since 2016. Defendants further

23   admit that Ms. Nedl worked for BlackRock’s Human Resources team from 2006 to 2016, and that

24   she served as its Head of Global Benefits from 2013 to 2016. Defendants deny the remaining

25   allegations in paragraph 69.

26          70.      Defendants deny the allegations in paragraph 70.

27          71.      Defendants deny the allegations in paragraph 71.

28          72.      Defendants deny the allegations in paragraph 72.
                                                                                        ANSWER TO SAC
                                                    - 10 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 11 of 66



1           73.      Defendants admit that Ms. Nedl signed documents in her capacity as Secretary to

2    the Retirement Committee, Investment Committee, and Administrative Committee, subject to the

3    approval of members of those committees, and has also signed documents on behalf of the

4    BlackRock Plan sponsor, BlackRock, Inc. Defendants otherwise deny the allegations in

5    paragraph 73.

6           74.      Defendants deny the allegations in paragraph 74.

7           75.      Defendants deny the allegations in paragraph 75.

8           76.      Defendants state that paragraph 76 purports to quote and characterize a document,

9    and refer to that document as the best source of its contents. Defendants admit that the specified

10   quotation appears in the referenced document, and otherwise deny the allegations in paragraph

11   76.

12          77.      Paragraph 77 asserts legal conclusions to which no response is required. To the

13   extent a response is required, Defendants deny the allegations in paragraph 77.

14          78.      Defendants state that paragraph 78 sets forth a definition for use in the SAC to

15   which no response is required.

16                   6.     Defendant Administrative Committee of the Retirement Committee and its
                            Members (collectively, the “Administrative Committee Defendants”)
17
            79.      Defendants admit that the Administrative Committee was established effective
18
     December 13, 2007, that the Retirement Committee has appointed members of the Administrative
19
     Committee, and that the Retirement Committee has delegated to the Administrative Committee
20
     discretionary authority with respect to administrative matters affecting the BlackRock Plan.
21
            80.      Paragraph 80 asserts legal conclusions to which no response is required.
22
            81.      Defendants admit that Catherine Bolz, Chip Castille, Marc Comerchero, Joel
23
     Davies, John Davis, Paige Dickow, Daniel Dunay, Joseph Feliciani, Jr., Kevin Holt, Milan Lint,
24
     Laraine McKinnon, Kathleen Nedl, Ann Marie Petach, and Jeffrey Smith served on the
25
     Administrative Committee. Defendants further admit that the aforementioned individuals have
26
     held various titles and responsibilities at BlackRock over time, including roles alleged in
27
     paragraph 81, and otherwise deny the allegations in paragraph 81.
28
                                                                                        ANSWER TO SAC
                                                     - 11 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 12 of 66



1                   7.      Defendant Mercer Investment Consulting (“Mercer”)

2           82.     Paragraph 82 requires no response to the extent it asserts allegations that relate to

3    claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

4    Administrative Motions to Seal (ECF No. 340). To the extent a response is required, Defendants

5    admit Mercer provides investment consulting services to large 401(k) plans and other clients, and

6    state that they lack sufficient information to admit or deny, and therefore deny, the remaining

7    allegations in Paragraph 82.

8           83.     Paragraph 83 requires no response to the extent it asserts allegations that relate to

9    claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

10   Administrative Motions to Seal (ECF No. 340). To the extent a response is required, Defendants

11   admit the allegations in Paragraph 83.

12          84.     Defendants admit that since 2010 Mercer has provided research, advice, and

13   recommendations as an investment consultant to the BlackRock Plan, and that BlackRock

14   compensated Mercer for its services to the BlackRock Plan during that period. Defendants deny

15   the remaining allegations in paragraph 84.

16          85.     Paragraph 85 asserts legal conclusions to which no response is required. To the

17   extent a response is required, Defendants admit that Mercer provided investment advice to the

18   Investment Committee at the Investment Committee’s quarterly meetings, and that BlackRock

19   and Mercer entered into a written agreement for Mercer to provide services to the Plan.

20   Defendants deny the remaining allegations in paragraph 85.

21          86.     Defendants admit the allegations in paragraph 86.

22          87.     Defendants admit the allegations in paragraph 87.

23          88.     Defendants deny that Mercer maintained a “watch list” as here described, and

24   therefore deny the allegations in Paragraph 88.

25          89.     Defendants deny that Mercer maintained a “watch list” as here described, and

26   therefore deny the allegations in Paragraph 89.

27          90.     Defendants admit that portfolio managers from various investment management

28   firms, including BlackRock, have presented information to the Investment Committee.
                                                                                         ANSWER TO SAC
                                                    - 12 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 13 of 66



1    Defendants otherwise deny the allegations in paragraph 90.

2           91.      Paragraph 91 asserts legal conclusions to which no response is required.

3    Defendants further state that paragraph 91 purports to quote one or more documents, and refer to

4    those documents as the best evidence of their contents. To the extent a further response is

5    required, Defendants admit that the specified quotation appears in the referenced document

6    except as altered, and otherwise deny the allegations in paragraph 91.

7           92.      Paragraph 92 asserts legal conclusions to which no response is required.

8    Defendants further state that paragraph 92 contains a sentence fragment to which Defendants are

9    unable to respond.

10                                             IV.     FACTS
11          A.       Facts related to Claims of the BlackRock Plan Class
12                   1.     The BlackRock Plan
13          93.      Paragraph 93 asserts legal conclusions to which no response is required.

14          94.      Defendants admit the allegations in paragraph 94.

15          95.      Defendants admit the allegations in paragraph 95.

16          96.      Defendants admit that participant and employer contributions each contribute to

17   the funding of benefits under the BlackRock Plan and that BlackRock intends the Plan to qualify

18   under Internal Revenue Code § 401(k).

19          97.      Defendants admit that the Investment Committee selects the investment options

20   made available for the investment of participant accounts and that such options may be referred to

21   collectively as the Plan “menu” or “line-up.” Defendants deny the remaining allegations in

22   paragraph 97.

23          98.      Defendants admit the allegations in paragraph 98.

24          99.      Defendants admit that the value of each Plan participant’s individual account

25   depends on contributions made by the Plan participant and employer, and on the performance of

26   the investment options net of fees and expenses. Defendants deny the remaining allegations in

27   paragraph 99.

28          100.     Defendants state that paragraph 100 purports to quote from or characterize the
                                                                                       ANSWER TO SAC
                                                     - 13 -                       17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 14 of 66



1    BlackRock Plan’s Form 5500 from the year 2016, and refer to that document as the best evidence

2    of its contents. To the extent a further response is required, Defendants admit that as of

3    December 31, 2016, the BlackRock Plan’s Form 5500 reports that the Plan had approximately

4    $1.78 billion in assets and approximately 10,000 participants with nonzero account balances.

5    Defendants deny the remaining allegations in paragraph 100.

6           101.      Defendants deny the allegations in paragraph 101.

7           102.      Paragraph 102 asserts legal conclusions to which no response is required. To the

8    extent a response is required, Defendants state that paragraph 102 purports to quote from the IMA

9    by and among BTC, BlackRock, Inc., and the BlackRock Plan, and refer to that document as the

10   best evidence of its contents. To the extent a further response is required, Defendants admit that

11   the specified quotation appears in the referenced document, and otherwise deny the allegations in

12   paragraph 102.

13          103.      Paragraph 103 asserts legal conclusions to which no response is required. To the

14   extent a response is required, Defendants admit that the “Plan of BlackRock Institutional Trust

15   Company, N.A. Investment Funds for Employee Benefit Trusts” and “Plan of the BlackRock

16   Institutional Trust Company, N.A. Investment Funds for Tax Exempt and Foreign Organizations

17   ‘Group B’” (the “CTI Plan Documents”) articulate BTC’s authority and enumerate BTC’s powers

18   as trustee to the BlackRock CTIs. Defendants deny the remaining allegations in paragraph 103.

19          104.      Paragraph 104 asserts legal conclusions to which no response is required. To the

20   extent a response is required, Defendants state that paragraph 104 purports to quote and

21   characterize the CTI Plan Documents, and refer to those documents as the best evidence of their

22   contents. To the extent a further response is required, Defendants admit that the specified

23   quotation appears in the referenced document, and otherwise deny the allegations in paragraph

24   104.

25          105.      Paragraph 105 asserts legal conclusions to which no response is required. To the

26   extent a response is required, Defendants state that paragraph 105 purports to quote and

27   characterize the CTI Plan Documents, and refer to those documents as the best evidence of their

28   contents. To the extent a further response is required, Defendants admit that the specified
                                                                                        ANSWER TO SAC
                                                     - 14 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 15 of 66



1    quotation appears in the referenced documents except as altered, and otherwise deny the

2    allegations in paragraph 105.

3           106.    Paragraph 106 asserts legal conclusions to which no response is required. To the

4    extent a response is required, Defendants state that paragraph 106 purports to quote from and

5    characterize documents and refer to those documents as the best evidence of their contents.

6                   2.     By Routinely Favoring BlackRock Proprietary Funds, Defendants Violated
                           ERISA Duties Owed to the BlackRock Plan Class and Engaged in
7                          Prohibited Transactions
8           107.    Paragraph 107 asserts legal conclusions to which no response is required. To the

9    extent a response is required, Defendants state that paragraph 107 purports to characterize the

10   Retirement Committee Charter, and refer to that document as the best evidence of its contents.

11          108.    Defendants admit the allegations in paragraph 108.

12          109.    Defendants admit the allegations in paragraph 109.

13          110.    Paragraph 110 asserts legal conclusions to which no response is required.

14          111.    Paragraph 111 asserts legal conclusions to which no response is required.

15          112.    Paragraph 112 asserts legal conclusions to which no response is required.

16          113.    Paragraph 113 asserts legal conclusions to which no response is required. To the

17   extent a response is required, Defendants admit that the Investment Committee Defendants

18   monitored the BlackRock Plan’s investment options on an ongoing basis, and deny the remaining

19   allegations in paragraph 113.

20          114.    Paragraph 114 asserts legal conclusions to which no response is required.

21          115.    Defendants deny the allegations in paragraph 115.

22          116.    Paragraph 116 requires no response to the extent it asserts allegations that relate to

23   claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

24   Administrative Motions to Seal (ECF No. 340). Defendants further state that paragraph 116

25   asserts legal conclusions to which no response is required.

26          117.    Paragraph 117 requires no response to the extent it asserts allegations that relate to

27   claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

28   Administrative Motions to Seal (ECF No. 340). Defendants further state that paragraph 117
                                                                                         ANSWER TO SAC
                                                    - 15 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 16 of 66



1    asserts legal conclusions to which no response is required.

2                           a.     Defendants Improperly Favored BlackRock Proprietary Funds
3           118.    Defendants deny the allegations in paragraph 118.

4           119.    Defendants deny the allegations in paragraph 119.

5           120.    Defendants deny the allegations in paragraph 120.

6           121.    Defendants state that paragraph 121 purports to quote or characterize the IPS, and

7    refer to the document as the best evidence of its contents. To the extent a response is required,

8    Defendants admit that an Investment Policy Statement (“IPS”), as revised over time, sets forth a

9    framework to help the Investment Committee assess the performance of the investment options

10   offered by the BlackRock Plan, and that the quoted language appears in the IPS. Defendants

11   otherwise deny the allegations in paragraph 121.

12          122.    Defendants state that Paragraph 122 purports to characterize the IPS, and refer to

13   the document as the best evidence of its contents.

14          123.    Defendants deny the allegations in paragraph 123.

15          124.    Defendants admit that BlackRock Large Cap Core Retirement Portfolio (MKLRX)

16   and Active Stock Fund F were placed on the Investment Committee’s watch list in late 2010.

17   Defendants deny the remaining allegations in paragraph 124.

18          125.    Defendants deny the allegations in paragraph 125.

19          126.    Defendants deny the allegations in paragraph 126.

20          127.    Defendants admit that the Dodge & Cox Stock Fund (DODGX) was put on the

21   Investment Committee’s watch list in March 2012, and that the Investment Committee voted to

22   remove the fund as an investment option within the BlackRock Plan in September 2012.

23   Defendants deny the remaining allegations in paragraph 127.

24          128.    Defendants deny the allegations in paragraph 128.

25          129.    Defendants deny that Mercer maintained a “watch list” as here described, and

26   therefore deny the allegations in Paragraph 129.

27          130.    Defendants deny the allegations in paragraph 130.

28          131.    Defendants deny the allegations in paragraph 131.
                                                                                        ANSWER TO SAC
                                                    - 16 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 17 of 66



1           132.    Paragraph 132 asserts legal conclusions to which no response is required. To the

2    extent a response is required, Defendants deny the allegations in paragraph 132.

3           133.    Defendants admit that the Active Stock Fund F, Emerging Markets Index Fund F,

4    Equity Dividend Fund F, BlackRock Global Allocation Collective Fund F, LifePath Index Fund F

5    target date funds, BlackRock Low Duration Bond Portfolio (CLDBX), BlackRock MSCI ACWI

6    ex-U.S. IMI Index Fund F, Russell 1000 Index Fund F, Russell 2000 Alpha Tilts Fund F, Short-

7    Term Investment Fund, BlackRock Total Return Bond Fund F, U.S. Debt Index Fund F, U.S.

8    Treasury Inflation Protected Securities Fund F, Strategic Income Opportunities Bond Fund F,

9    BlackRock, Inc. Common Stock, and PNC Financial Services Group, Inc. Common Stock are

10   investment options currently offered to BlackRock Plan participants. Defendants deny the

11   remaining allegations in paragraph 133.

12                         b.        Mercer Provided Investment Advice Tailored to Rubber Stamp the
                                     Preferential Treatment the Committee Defendants Gave to
13                                   BlackRock Proprietary Funds
14          134.    Defendants deny the allegations in paragraph 134.

15          135.    Defendants admit the allegations in paragraph 135.

16          136.    Paragraph 136 asserts legal conclusions to which no response is required.

17   Defendants admit that Mercer advised the Investment Committee regarding the selection,

18   monitoring, and removal of investment options for the BlackRock Plan menu, and that the

19   Investment Committee believed that Mercer had taken on some fiduciary responsibilities related

20   to the selection of investments for the BlackRock Plan. Defendants deny the remaining

21   allegations in paragraph 136.

22          137.    Defendants admit the allegations in paragraph 137.

23          138.    Defendants admit the allegations in paragraph 138.

24          139.    Defendants admit that the Investment Committee made decisions regarding the

25   selection, retention, and removal of investment options for the Plan, and otherwise deny the

26   allegations in paragraph 139.

27          140.    Defendants deny the allegations in paragraph 140.

28          141.    Defendants deny the allegations in paragraph 141.
                                                                                       ANSWER TO SAC
                                                    - 17 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 18 of 66



1           142.    Paragraph 142 asserts legal conclusions to which no response is required.

2    Defendants deny the remaining allegations in paragraph 142.

3           143.    Defendants state that paragraph 143 purports to characterize particular emails, and

4    refer to those emails as the best evidence of their contents. Defendants deny the remaining

5    allegations in paragraph 143.

6           144.    Defendants deny the allegations in paragraph 144.

7           145.    Defendants state that they lack sufficient information to admit or deny, and

8    therefore deny, allegations respecting Mercer’s internal processes. Defendants deny the

9    remaining allegations in paragraph 145.

10          146.    Defendants state that they lack sufficient information to admit or deny, and

11   therefore deny, allegations respecting Mercer’s internal processes. Defendants admit that Mercer

12   recommended BlackRock products to which Mercer had previously assigned the rating specified

13   in paragraph 146. Defendants otherwise deny the allegations in paragraph 146.

14          147.    Defendants deny the allegations in paragraph 147.

15          148.    Defendants deny the allegations in paragraph 148.

16          149.    Defendants deny the allegations in paragraph 149.

17          150.    Defendants state that they lack sufficient information to admit or deny, and

18   therefore deny, allegations respecting Mercer’s internal processes. Defendants further state that

19   paragraph 150 purports to quote and characterize a document, and refer to that document as the

20   best evidence of its contents. Defendants admit that the specified quotation appears in the

21   referenced document except as altered, and otherwise deny the allegations in paragraph 150.

22          151.    Defendants state that paragraph 151 purports to quote and characterize a

23   document, and refer to that document as the best evidence of its contents. To the extent a further

24   responses is required, Defendants admit that the specified quotations appear in email

25   communications among certain Investment Committee Defendants, and otherwise deny the

26   allegations in paragraph 151.

27          152.    Defendants state that paragraph 152 purports to quote an email, and refer to that

28   email as the best evidence of its contents. To the extent a further response is required, Defendants
                                                                                        ANSWER TO SAC
                                                    - 18 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 19 of 66



1    admit that the first specified quotation appears in email communications among certain

2    Investment Committee Defendants, and otherwise deny the allegations in paragraph 152.

3           153.    Defendants deny the allegations in paragraph 153.

4           154.    Defendants deny the allegations in paragraph 154.

5           155.    Defendants deny the allegations in paragraph 155.

6           156.    Defendants admit that BlackRock, Inc. and Mercer each provide services to

7    retirement plans. Defendants deny the remaining allegations in paragraph 156.

8           157.    Defendants admit that certain clients that either select funds managed by

9    BlackRock, Inc. subsidiaries, or whose portfolios are managed by BlackRock, Inc. subsidiaries,

10   are also advised by Mercer. Defendants deny the remaining allegations in paragraph 157.

11          158.    Defendants admit that certain clients that either select funds managed by

12   BlackRock, Inc. subsidiaries, or whose portfolios are managed by BlackRock, Inc. subsidiaries,

13   are also advised by Mercer. Defendants deny the remaining allegations in paragraph 158.

14          159.    Defendants deny the allegations in paragraph 159.

15          160.    Defendants deny the allegations in paragraph 160.

16          161.    Defendants deny the allegations in paragraph 161.

17                          c.     During the Class Period, the Majority of the BlackRock Plan’s
                                   Assets Have Been Invested in BTC-Sponsored CTIs Which Engage
18                                 in Securities Lending That is Highly Remunerative for BlackRock
19          162.    Defendants deny the allegations in paragraph 162.

20          163.    Paragraph 163 asserts legal conclusions to which no response is required. To the

21   extent a response is required, Defendants admit that BTC maintains collective trust investments

22   and otherwise deny the allegations in paragraph 163.

23          164.    Paragraph 164 asserts legal conclusions to which no response is required. To the

24   extent a response is required, Defendants admit that a CTI is a pooled investment vehicle

25   maintained by a bank or trust company that is available only to certain types of investors.

26   Defendants otherwise deny the allegations in paragraph 164.

27          165.    Paragraph 165 asserts legal conclusions to which no response is required. To the

28   extent a response is required, Defendants deny the allegations in paragraph 165.
                                                                                        ANSWER TO SAC
                                                    - 19 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 20 of 66



1           166.      Defendants admit that BlackRock, Inc. acquired BGI and renamed it BTC; that the

2    Retirement Committee entered into an IMA with BTC and the Plan sponsor, BlackRock, Inc.,

3    dated November 23, 2010, and that the IMA appointed BTC as investment manager with respect

4    to Plan assets held in BTC-sponsored CTIs. Defendants otherwise deny the allegations in

5    paragraph 166.

6           167.      Defendants admit that BTC, as investment manager, manages the assets invested

7    in the CTIs that are offered through the Plan, subject to its investment management agreements

8    with plans whose assets are invested in those CTIs and other governing documents. Defendants

9    further admit that BTC, as trustee, maintains the CTIs offered through the Plan and controls the

10   assets that are invested in those CTIs, subject to its investment management agreements with the

11   plans whose assets are invested those CTIs and other governing documents. Defendants

12   otherwise deny the allegations in paragraph 167.

13          168.      Paragraph 168 asserts legal conclusions to which no response is required.

14   Defendants deny the remaining allegations in paragraph 168.

15          169.      Paragraph 169 asserts legal conclusions to which no response is required.

16   Defendants admit that the Retirement Committee appointed BTC as investment manager with

17   respect to certain BlackRock Plan assets as provided in the IMA, and deny the remaining

18   allegations in paragraph 169.

19          170.      Defendants admit that the BlackRock Plan’s IMA provides that BTC accepts the

20   appointment by the Named Fiduciary of BTC as investment manager with respect to certain Plan

21   assets, and that the IMA further provides that BTC acknowledges that it is a fiduciary of the

22   BlackRock Plan within the meaning of ERISA 3(21) with respect to the Plan’s Account, as

23   defined in the IMA. Defendants otherwise deny the allegations in paragraph 170.

24          171.      Defendants state that paragraph 171 purports to quote and characterize a document

25   and refer to that document as the best evidence of its contents. To the extent a further response is

26   required, Defendants deny that the specified quotation appears in the referenced document as

27   alleged, and otherwise deny the allegations in paragraph 171.

28          172.      Defendants deny the allegations in paragraph 172.
                                                                                        ANSWER TO SAC
                                                     - 20 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 21 of 66



1           173.      Defendants state that paragraph 173 purports to quote from or characterize the

2    BlackRock Plan’s Form 5500 from the year 2016, and refer to that document as the best evidence

3    of its contents. Defendants deny the remaining allegations in paragraph 173.

4           174.      Defendants deny the allegations in paragraph 174.

5           175.      Defendants admit that securities lending transactions typically involve a lender, a

6    borrower, and a lending agent. Defendants further admit that in the CTIs’ securities lending

7    program, BTC, as lending agent, enters into a master securities lending agreement with each

8    borrower, negotiates securities loans, accepts delivery of collateral, performs daily marks-to-

9    market on loaned securities and collateral, and accepts returns of loaned securities. Defendants

10   further admit that the borrower is considered the legal owner of a loaned security and is entitled to

11   the benefits of ownership, but is contractually obligated to pay to the lending CTI the equivalent

12   of all interest, dividends, and other distributions that the owner of the loaned securities is entitled

13   to receive. Defendants also admit that the CTIs’ securities lending program is designed to

14   enhance returns of the lending CTIs. Defendants otherwise deny the allegations in paragraph

15   175.

16          176.      Defendants admit that in a typical securities lending transaction, the borrower

17   provides collateral exceeding the value of the loaned stock or bond and pays a fee to the lending

18   fund or account. Defendants further admit that the lending fund or account invests cash collateral

19   in short-term investment funds, which generate a return. Defendants further admit that at the end

20   of the loan (or when the fund or account requests), the borrower must return the security back to

21   the lending fund or account, at which time the lending fund or account then releases the collateral

22   and any rebates due back to the borrower. Defendants deny the remaining allegations in

23   paragraph 176.

24          177.      Defendants admit that BTC is compensated for its services to plans that invest in

25   the BlackRock CTIs that engage in securities lending in part through a share of the net income

26   earned through securities lending. Defendants further admit that other lending agents may be

27   compensated at least in part through a share of net securities lending income. Defendants lack

28   sufficient information to admit or deny, and therefore deny, allegations regarding all
                                                                                           ANSWER TO SAC
                                                      - 21 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 22 of 66



1    compensation arrangements used in the market, and otherwise deny the allegations in paragraph

2    177.

3           178.    Paragraph 178 asserts legal conclusions to which no response is required.

4           179.    Paragraph 179 asserts legal conclusions to which no response is required.

5    Defendants deny the remaining allegations in paragraph 179.

6           180.    Defendants admit that BTC serves as the lending agent for the plans invested in

7    the BlackRock CTIs, and otherwise deny the allegations in paragraph 180.

8           181.    Defendants admit that with respect to the BlackRock Plan BTC receives a 50%

9    share of net income earned through securities lending in the BlackRock CTIs, and otherwise deny

10   the allegations in paragraph 181.

11          182.    Paragraph 182 asserts legal conclusions to which no response is required.

12   Defendants deny the remaining allegations in paragraph 182.

13          183.    Paragraph 183 asserts legal conclusions to which no response is required.

14   Defendants deny the remaining allegations in paragraph 183.

15          184.    Defendants state that paragraph 184 purports to quote and characterize a

16   document, and refer to that document as the best evidence of its contents. Paragraph 184 further

17   asserts legal conclusions to which no response is required. To the extent a further response is

18   required, Defendants deny the allegations in paragraph 184.

19          185.    Defendants deny the allegations in paragraph 185.

20          186.    Defendants deny the allegations in paragraph 186.

21          187.    Defendants admit that the BlackRock Plan invested assets in CTIs that were

22   authorized to invest in other CTIs and to lend portfolio securities held by the CTIs. Defendants

23   deny the remaining allegations in paragraph 187.

24          188.    Defendants deny the allegations in paragraph 188.

25          189.    Defendants lack sufficient information to admit or deny, and therefore deny, the

26   allegations in paragraph 189.

27          190.    Defendants deny the allegations in paragraph 190.

28          191.    Defendants deny the allegations in paragraph 191.
                                                                                        ANSWER TO SAC
                                                    - 22 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 23 of 66



1           192.      Defendants deny the allegations in paragraph 192.

2           193.      Defendants deny the allegations in paragraph 193.

3           194.      Paragraph 194 asserts legal conclusions to which no response is required.

4    Defendants admit that BTC earned compensation through the BlackRock Plan’s investment in

5    funds advised or sponsored by BlackRock, and deny the remaining allegations in paragraph 194.

6           195.      Paragraph 195 asserts legal conclusions to which no response is required.

7    Defendants deny the remaining allegations in paragraph 195.

8                            d.      The BlackRock Target Date Funds, the Default Investment Option
                                     for the BlackRock Plan, Underperformed Alternatives but
9                                    Generated Significant Securities Lending Fees for BlackRock
10          196.      Defendants admit that the qualified default investment alternative for participants

11   in the BlackRock Plan, pursuant to 29 C.F.R. § 2550.404c-5(e), is the LifePath Index Fund F, a

12   suite of target date CTIs. Defendants deny the remaining allegations in paragraph 196.

13          197.      Defendants admit that BlackRock sponsors and manages the LifePath Index Fund

14   F target date CTIs, that BTC is empowered to lend portfolio securities held by the CTIs, and that

15   BTC is appointed and compensated to provide investment management, securities lending, and

16   cash collateral management services with respect to the plans’ respective assets invested in those

17   CTIs. Defendants deny the remaining allegations in paragraph 197.

18          198.      Defendants admit that CTIs may invest in securities and other instruments

19   indirectly by holding an interest in a fund that holds such securities and/or other instruments

20   directly. Defendants deny the remaining allegations in paragraph 198.

21          199.      Defendants admit that CTIs may invest in securities and other instruments

22   indirectly by holding an interest in a fund that holds such securities and/or other instruments

23   directly. Defendants deny the remaining allegations in paragraph 199.

24          200.      Defendants admit that each LifePath Index Fund is invested in securities and other

25   assets with the objective of providing for retirement outcomes consistent with investor

26   preferences throughout the savings and drawdown phase based on quantitatively measured risk

27   that investors, on average, may be willing to accept. Defendants otherwise deny the allegations in

28   paragraph 200.
                                                                                          ANSWER TO SAC
                                                      - 23 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 24 of 66



1           201.      Defendants state that paragraph 201 purports to quote from or characterize the

2    BlackRock Plan’s Form 5500 from the year 2016, and refer to that document as the best evidence

3    of its contents. Defendants deny the remaining allegations in paragraph 201.

4           202.      Defendants deny the allegations in paragraph 202.

5           203.      Defendants deny the allegations in paragraph 203.

6           204.      Defendants deny the allegations in paragraph 204.

7           205.      Defendants state that paragraph 205 includes a graphical illustration to which no

8    response is required. To the extent a response is required, Defendants deny the allegations in

9    paragraph 205.

10          206.      Defendants admit that BlackRock Plan assets are invested in the LifePath Index

11   Fund F target date CTIs. Defendants otherwise deny the allegations in paragraph 206.

12          207.      Defendants admit that the assets of the LifePath Index Fund F target date CTIs are

13   invested in other BlackRock CTIs, and that at various times the BlackRock CTIs specified in

14   paragraph 207 were among the CTIs so used. Defendants otherwise deny the allegations in

15   paragraph 207.

16          208.      Defendants state that paragraph 208 refers to the graphical illustration in Paragraph

17   205 to which no response is required. To the extent a response is required, Defendants admit that

18   some of the BlackRock CTIs that have received assets of LifePath Index Fund F target date CTIs

19   have invested directly in other BlackRock CTIs, and that at various times the BlackRock CTIs

20   specified in the chart included in paragraph 205 have been among the funds so used. Defendants

21   otherwise deny the allegations in paragraph 208.

22          209.      Defendants admit that the assets of the BlackRock MSCI ACWI ex-U.S. IMI

23   Index Fund E are invested in other BlackRock CTIs, and that at various times the BlackRock

24   CTIs specified in paragraph 209 have been among the funds so used. Defendants otherwise deny

25   the allegations in paragraph 209.

26          210.      Defendants admit that the assets of the U.S. Debt Index Fund E are invested in

27   other BlackRock CTIs, and that at various times the BlackRock CTIs specified in paragraph 210

28   have been among the funds so used. Defendants otherwise deny the allegations in paragraph 210.
                                                                                         ANSWER TO SAC
                                                      - 24 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 25 of 66



1           211.    Defendants deny the allegations in paragraph 211.

2           212.    Defendants deny the allegations in paragraph 212.

3           213.    Paragraph 213 asserts legal conclusions to which no response is required.

4    Defendants deny the remaining allegations in paragraph 213.

5           214.    Defendants deny the allegations in paragraph 214.

6           215.    Defendants deny the allegations in paragraph 215.

7           216.    Defendants admit that the qualified default investment alternative for participants

8    in the BlackRock Plan, pursuant to 29 C.F.R. § 2550.404c-5(e), is the LifePath Index Fund F, a

9    suite of target date CTIs. Defendants further admit that the LifePath Index Fund F target date

10   CTIs have been the qualified default investment alternative for participants in the BlackRock Plan

11   since 2010. Defendants lack sufficient information to admit or deny, and therefore deny, the

12   remaining allegations in paragraph 216.

13          217.    Defendants lack sufficient information to admit or deny, and therefore deny, the

14   allegations in paragraph 217.

15          218.    Defendants lack sufficient information to admit or deny, and therefore deny, the

16   allegations in paragraph 218.

17          219.    Defendants lack sufficient information to admit or deny, and therefore deny, the

18   allegations in paragraph 219.

19          220.    Defendants lack sufficient information to admit or deny, and therefore deny, the

20   allegations in paragraph 220.

21          221.    Defendants lack sufficient information to admit or deny, and therefore deny, the

22   allegations in paragraph 221.

23          222.    Defendants lack sufficient information to admit or deny, and therefore deny, the

24   allegations in paragraph 222.

25          223.    Defendants admit that BlackRock manages assets for the Thrift Savings Plan.

26   Defendants deny the remaining allegations in paragraph 223.

27          224.    Defendants deny the allegations in paragraph 224.

28          225.    Defendants deny the allegations in paragraph 225.
                                                                                        ANSWER TO SAC
                                                    - 25 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 26 of 66



1           226.    Defendants admit that the BlackRock Equity Index Fund E and the C Fund are

2    benchmarked to the S&P 500 Index, and deny the remaining allegations in paragraph 226.

3           227.    Defendants admit that the U.S. Debt Index Fund E and the F Fund are

4    benchmarked to the Barclays Capital U.S. Aggregate Bond Index, and deny the remaining

5    allegations in paragraph 227.

6           228.    Defendants deny the allegations in paragraph 228.

7           229.    Defendants deny the allegations in paragraph 229.

8           230.    Defendants deny the allegations in paragraph 230.

9           231.    Defendants deny the allegations in paragraph 231.

10          232.    Defendants deny the allegations in paragraph 232.

11          233.    Defendants deny the allegations in paragraph 233.

12          234.    Defendants deny the allegations in paragraph 234.

13          235.    Defendants admit that the Investment Committee selected and maintained the

14   LifePath Index Fund F target date suite as the qualified default investment alternative for the

15   BlackRock Plan. Defendants deny the remaining allegations in paragraph 235.

16          236.    Defendants admit that the Investment Committee selected and maintained the

17   LifePath Index Fund F target date suite as the qualified default investment alternative for the

18   BlackRock Plan. Defendants deny the remaining allegations in paragraph 236.

19          237.    Defendants deny the allegations in paragraph 237.

20          238.    Defendants deny the allegations in paragraph 238.

21          239.    Defendants deny the allegations in paragraph 239.

22          240.    Defendants admit that the LifePath Index Fund F target date CTIs, BlackRock

23   MSCI ACWI ex-U.S. IMI Index Fund F, Equity Dividend Fund F, BlackRock Global Allocation

24   Collective Fund F, Active Stock Fund F, Russell 1000 Index Fund F, U.S. Debt Index Fund F,

25   U.S. Treasury Inflation Protected Securities Fund F, and Russell 2000 Alpha Tilts Fund F are

26   maintained by BTC. Defendants further state that paragraph 240 purports to quote from or

27   characterize the BlackRock Plan’s Form 5500, and refer to that document as the best evidence of

28   its contents. Defendants deny the remaining allegations in paragraph 240.
                                                                                        ANSWER TO SAC
                                                    - 26 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 27 of 66



1           241.    Defendants deny the allegations in paragraph 241.

2           242.    Defendants deny the allegations in paragraph 242. Defendants further state that

3    paragraph 242 purports to compute data from one or more documents, and refer to those

4    documents as the best evidence of their contents.

5           243.    Defendants deny the allegations in paragraph 243. Defendants further state that

6    paragraph 243 purports to compute data from one or more documents, and refer to those

7    documents as the best evidence of their contents.

8                          e.      BlackRock Used Plan Funds For Its Own Benefit and Harmed
                                   Participants By Seeding the CTI Versions of the BlackRock Global
9                                  Allocation Fund and the Total Return Fund
10          244.    Defendants deny the allegations in paragraph 244.

11          245.    Paragraph 245 asserts legal conclusions to which no response is required.

12   Defendants deny the remaining allegations in paragraph 245.

13          246.    Defendants admit that the Plan invested in a mutual fund with the ticker symbol

14   MALOX until June 2014, and deny the remaining allegations in paragraph 246.

15          247.    Defendants deny the allegations in paragraph 247.

16          248.    Defendants admit that the prospectus for MALOX, dated February 27, 2015,

17   identifies a gross expense ratio of 87 bps in the year ending October 31, 2014. Defendants deny

18   the remaining allegations in paragraph 248.

19          249.    Defendants deny the allegations in paragraph 249.

20          250.    Defendants deny the allegations in paragraph 250.

21          251.    Defendants admit that MALOX was replaced in the BlackRock Plan’s lineup with

22   the BlackRock Global Allocation Collective Fund F CTI, which followed the same investment

23   strategy, in 2014. Defendants deny the remaining allegations in Paragraph 251.

24          252.    Defendants admit that MALOX was replaced in the BlackRock Plan’s lineup with

25   the BlackRock Global Allocation Collective Fund F CTI, which followed the same investment

26   strategy, in 2014. Defendants deny the remaining allegations in Paragraph 252.

27          253.    Defendants deny the allegations in paragraph 253.

28          254.    Defendants admit the allegations in paragraph 254.
                                                                                      ANSWER TO SAC
                                                   - 27 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 28 of 66



1           255.    Defendants admit the allegations in paragraph 255.

2           256.    Defendants deny the allegations in paragraph 256.

3           257.    Defendants admit that the BlackRock Total Return Fund (MPHQX) remained in

4    the BlackRock Plan’s lineup until it was replaced with the BlackRock Total Return Bond Fund F

5    CTI. Defendants deny the remaining allegations in Paragraph 257.

6           258.    Defendants deny the allegations in paragraph 258.

7           259.    Defendants deny the allegations in paragraph 259.

8           260.    Defendants admit that the BlackRock Total Return Fund (MPHQX) remained in

9    the BlackRock Plan’s lineup until it was replaced with the BlackRock Total Return Bond Fund F

10   CTI, which launched in August 2016. Defendants deny the remaining allegations in Paragraph

11   260.

12          261.    Defendants deny the allegations in paragraph 261.

13          262.    Defendants admit that the referenced funds were added to the BlackRock Plan

14   investment lineup. Defendants deny the remaining allegations in Paragraph 262

15          263.    Paragraph 263 asserts legal conclusions to which no response is required.

16                         f.        Failure to Remove Expensive and Underperforming BlackRock Low
                                     Duration Bond Mutual Fund
17
            264.    Defendants deny the allegations in paragraph 264.
18
            265.    Defendants deny the allegations in paragraph 265.
19
            266.    Defendants deny the allegations in paragraph 266.
20
            267.    Defendants admit that the annual prospectuses for the BlackRock Low Duration
21
     Bond Portfolio (CLDBX) disclose expense ratios for the fund, and BlackRock refers to those
22
     disclosures as the best evidence of the fund’s expense ratios. Defendants deny the remaining
23
     allegations in Paragraph 267.
24
            268.    Defendants admit that the investment adviser for the BlackRock Low Duration
25
     Bond Portfolio (CLDBX) is BlackRock subsidiary BlackRock Advisors, LLC.
26
            269.    Defendants state that paragraph 269 purports to quote and characterize a
27
     document, and refer to that document as the best evidence of its contents. To the extent a further
28
                                                                                       ANSWER TO SAC
                                                    - 28 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 29 of 66



1    response is required, Defendants admit that the specified quotation appears in the prospectus for

2    the BlackRock Low Duration Bond Portfolio (CLDBX), dated January 27, 2017, and otherwise

3    deny the allegations in paragraph 269.

4           270.      Defendants state that paragraph 270 purports to quote and characterize a

5    document, and refer to that document as the best evidence of its contents. Defendants lack

6    sufficient information to admit or deny, and therefore deny, the remaining allegations in

7    paragraph 270.

8           271.      Defendants lack sufficient information to admit or deny, and therefore deny, the

9    allegations in paragraph 271.

10          272.      Defendants lack sufficient information to admit or deny, and therefore deny, the

11   allegations in paragraph 272.

12          273.      Defendants deny the allegations in paragraph 273.

13          274.      Defendants lack sufficient information to admit or deny, and therefore deny, the

14   allegations in paragraph 274.

15          275.      Defendants deny the allegations in paragraph 275.

16          276.      Defendants deny the allegations in paragraph 276.

17                           g.      By Concentrating Investment Management Under BlackRock
                                     Subsidiaries, Defendants Failed to Adequately Diversify Risk
18
            277.      Defendants deny the allegations in paragraph 277.
19
            278.      Defendants deny the allegations in paragraph 278.
20
            279.      Defendants state that paragraph 279 purports to quote and characterize a
21
     document, and refer to that document as the best evidence of its contents. Defendants deny the
22
     remaining allegations in paragraph 279.
23
            280.      Defendants admit that there are risks associated with securities lending, as with all
24
     investment strategies, and otherwise deny the allegations in paragraph 280.
25
            281.      Defendants state that paragraph 281 purports to characterize publicly filed
26
     documents, and refers to those documents as the best evidence of their contents. Defendants
27
     admit that BlackRock’s Risk and Quantitative Analysis Group (“RQA”) performs independent
28
                                                                                          ANSWER TO SAC
                                                      - 29 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 30 of 66



1    oversight of fiduciary and enterprise risk, including with respect to BlackRock’s securities

2    lending program. Defendants otherwise deny the allegations in paragraph 281.

3           282.    Paragraph 282 asserts legal conclusions to which no response is required.

4    Defendants deny the remaining allegations in paragraph 282.

5           283.    Defendants deny the allegations in paragraph 283.

6           284.    Defendants deny the allegations in paragraph 284.

7           285.    Defendants deny the allegations in paragraph 285.

8                   3.      The Administrative Committee Defendants Failed to Properly Disclose
                            Fees Consistent with ERISA’s Disclosure Rules
9
            286.    Paragraph 286 asserts legal conclusions to which no response is required.
10
            287.    Paragraph 287 asserts legal conclusions to which no response is required.
11
            288.    Paragraph 288 asserts legal conclusions to which no response is required.
12
     Defendants further state that paragraph 288 purports to quote and characterize a regulation, and
13
     refer to that regulation as the best evidence of its contents.
14
            289.    Paragraph 289 asserts legal conclusions to which no response is required.
15
     Defendants further state that paragraph 289 purports to quote and characterize a regulation, and
16
     refer to that regulation as the best evidence of its contents.
17
            290.    Paragraph 290 asserts legal conclusions to which no response is required.
18
     Defendants further state that paragraph 290 purports to quote and characterize a regulation, and
19
     refer to that regulation as the best evidence of its contents.
20
            291.    Paragraph 291 asserts legal conclusions to which no response is required.
21
     Defendants further state that paragraph 291 purports to quote and characterize a regulation, and
22
     refer to that regulation as the best evidence of its contents.
23
            292.    Paragraph 292 asserts legal conclusions to which no response is required.
24
            293.    Defendants deny the allegations in paragraph 293.
25
            294.    Defendants state that paragraph 294 purports to quote from a document, and refer
26
     to that document as the best evidence of its contents. To the extent a response is required,
27
     Defendants deny the allegations in paragraph 294.
28
                                                                                        ANSWER TO SAC
                                                      - 30 -                       17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 31 of 66



1           295.      Defendants state that paragraph 295 purports to quote from and characterize a

2    document, and refer to that document as the best evidence of its contents. To the extent a

3    response is required, Defendants deny the allegations in paragraph 295.

4           296.      Defendants state that paragraph 296 purports to characterize a document, and refer

5    to that document as the best evidence of its contents. Defendants admit that the 2 bps cap on

6    annual operating expenses does not cover BlackRock’s share of net income earned through

7    securities lending in the BlackRock CTIs. Defendants deny the remaining allegations in

8    paragraph 296.

9           297.      Defendants admit that the 2 bps cap on annual operating expenses does not cover

10   BlackRock’s share of net income earned through securities lending in the BlackRock CTIs.

11   Defendants otherwise deny the allegations in paragraph 297.

12          298.      Defendants deny the allegations in paragraph 298.

13          299.      Paragraph 299 asserts legal conclusions to which no response is required.

14          300.      Defendants deny the allegations in paragraph 300.

15          301.      Defendants deny the allegations in paragraph 301.

16          302.      Paragraph 302 asserts legal conclusions to which no response is required.

17   Defendants deny the remaining allegations in paragraph 302.

18          303.      Defendants deny the allegations in paragraph 303.

19          B.        Facts Related to the Claims of the CTI Class
20                    1.     BTC and BlackRock are Fiduciaries to the CTI Class
21          304.      Defendants admit that the BlackRock Plan and other eligible investors invest in

22   BTC-sponsored CTIs. Defendants also admit that plaintiffs purport to bring the claims of the CTI

23   Class on behalf of the identified class. Defendants otherwise deny the allegations in paragraph

24   304.

25          305.      Defendants admit that Plaintiff Slayton’s individual BlackRock Plan account was

26   allocated in part to the LifePath Index 2050 Fund F, which may be invested in other BTC-

27   sponsored CTIs. Defendants otherwise deny the allegations in paragraph 305.

28          306.      Defendants admit that the LifePath Index 2050 Fund F invested in other BTC-
                                                                                        ANSWER TO SAC
                                                     - 31 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 32 of 66



1    sponsored CTIs, which varied over time. Defendants otherwise deny the allegations in paragraph

2    306.

3           307.      Defendants admit the allegations in paragraph 307.

4           308.      Defendants admit that the BTC-sponsored CTIs enumerated in paragraph 307 were

5    authorized to invest in other BTC-sponsored CTIs. Defendants otherwise deny the allegations in

6    paragraph 308.

7           309.      Defendants admit that the Russell 1000 Index Fund F; Active Stock Fund F;

8    BlackRock MSCI ACWI ex-U.S. Index Fund F; U.S. Treasury Inflation Protected Securities

9    Fund F; and U.S. Debt Index Fund F each invested in other BTC-sponsored and managed CTIs.

10   Defendants otherwise deny the allegations in paragraph 309.

11          310.      Defendants deny the allegations in paragraph 310.

12          311.      Paragraph 311 asserts legal conclusions to which no responses are required. To

13   the extent a response is required, Defendants admit that the referenced CTIs are organized as

14   trusts, and otherwise deny the allegations in paragraph 311.

15          312.      Defendants admit that the referenced CTIs have held assets of the BlackRock Plan

16   at various times since 2011. Paragraph 312 otherwise asserts legal conclusions to which no

17   response is required. To the extent a response is required, Defendants deny the remaining

18   allegations in paragraph 312.

19          313.      Paragraph 313 asserts legal conclusions to which no response is required.

20          314.      Defendants admit that plans investing in the referenced CTIs have appointed BTC

21   as investment manager, and that BTC has exercised its authority as investment manager pursuant

22   to that appointment. The remainder of paragraph 314 asserts legal conclusions to which no

23   response is required.

24          315.      Paragraph 315 asserts legal conclusions to which no response is required.

25          316.      Paragraph 316 asserts legal conclusions to which no response is required.

26          317.      Paragraph 317 asserts legal conclusions to which no response is required.

27          318.      Paragraph 318 asserts legal conclusions to which no response is required. To the

28   extent a response is required, Defendants deny the allegations in paragraph 318.
                                                                                        ANSWER TO SAC
                                                     - 32 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 33 of 66



1           319.    Defendants admit that certain payroll employees of BTC were subject to dual-

2    hatting arrangements with other BlackRock affiliates under which they provided services to those

3    affiliates. Defendants otherwise deny the allegations in Paragraph 319.

4           320.    Defendants deny the allegations in paragraph 320.

5           321.    Defendants admit the allegations in paragraph 321.

6           322.    Paragraph 322 asserts legal conclusions to which no response is required.

7           323.    Defendants deny the allegations in paragraph 323.

8           324.    Defendants admit that BTC, by virtue of its appointment as investment manager

9    and lending agent by plans investing in BlackRock CTIs, makes securities lending decisions on

10   behalf of BlackRock CTIs in accordance with applicable governing documents. Defendants

11   otherwise deny the allegations in paragraph 324.

12          325.    Defendants admit that BTC, by virtue of its appointment as investment manager

13   and lending agent by plans investing in BlackRock CTIs, makes securities lending decisions on

14   behalf of BlackRock CTIs in accordance with applicable governing documents. Defendants

15   otherwise deny the allegations in paragraph 325.

16          326.    Defendants admit that BTC, by virtue of its appointment as investment manager

17   and lending agent by plans investing in BlackRock CTIs, makes securities lending decisions

18   (including decisions on the types of collateral to be accepted from borrowers) on behalf of

19   BlackRock CTIs in accordance with applicable governing documents. Defendants otherwise

20   deny the allegations in paragraph 326.

21          327.    Defendants admit that BTC manages the securities lending cash collateral

22   pursuant to plan-approved governing documents, including investment guidelines. Defendants

23   otherwise deny the allegations in paragraph 327.

24          328.    Defendants admit that BTC, by virtue of its appointment as investment manager by

25   plans investing in BlackRock CTIs, negotiates with securities lending borrowers the amount of

26   the rebate that will be paid, if any, to the borrower in a securities lending transaction. Defendants

27   otherwise deny the allegations in paragraph 328.

28          329.    Defendants deny the allegations in paragraph 329.
                                                                                         ANSWER TO SAC
                                                     - 33 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 34 of 66



1           330.    Defendants state that paragraph 330 purports to characterize particular documents,

2    and refer to those documents as the best evidence of their contents. Defendants admit that various

3    groups within BlackRock provide input into BlackRock’s negotiations with the independent

4    fiduciaries of investing plans regarding the terms on which the plans invest in BlackRock CTIs.

5    To the extent a further response is required, Defendants admit that the specified quotations appear

6    in the referenced documents, and otherwise deny the allegations in paragraph 330.

7           331.    Paragraph 331 asserts legal conclusions to which no response is required.

8           332.    Paragraph 332 asserts legal conclusions to which no response is required.

9           333.    Paragraph 333 asserts legal conclusions to which no response is required. To the

10   extent a response is required, Defendants deny the allegations in paragraph 333.

11          334.    Paragraph 334 asserts legal conclusions to which no response is required. To the

12   extent a response is required, Defendants deny the allegations in paragraph 334.

13          335.    Paragraph 335 asserts legal conclusions to which no response is required. To the

14   extent a response is required, Defendants deny the allegations in paragraph 335.

15                  2.     BTC was required to manage the assets of the BlackRock CTIs in
                           accordance with ERISA’s fiduciary requirements and the CTI Plan
16                         Documents
17          336.    Paragraph 336 asserts legal conclusions to which no response is required.

18   Paragraph 336 also purports to characterize particular documents and regulations, and Defendants

19   refer to those documents and regulations as the best evidence of their contents. To the extent a

20   response is required, Defendants admit that the specified quotations appear in the referenced

21   regulations and documents, and otherwise deny the allegations in paragraph 336.

22          337.    Paragraph 337 asserts legal conclusions to which no response is required.

23   Paragraph 337 also purports to characterize particular documents, and Defendants refer to those

24   documents as the best evidence of their contents. To the extent a response is required,

25   Defendants admit that the specified quotation appears in the referenced documents, and otherwise

26   deny the allegations in paragraph 337.

27          338.    Paragraph 338 asserts legal conclusions to which no response is required.

28   Paragraph 338 also purports to characterize particular documents, and Defendants refer to those
                                                                                       ANSWER TO SAC
                                                    - 34 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 35 of 66



1    documents as the best evidence of their contents. To the extent a response is required,

2    Defendants admit that the specified quotation appears in the referenced documents, and otherwise

3    deny the allegations in paragraph 338.

4           339.    Paragraph 339 asserts legal conclusions to which no response is required.

5    Paragraph 339 also purports to characterize particular documents, and Defendants refer to those

6    documents as the best evidence of their contents. To the extent a response is required,

7    Defendants admit that the specified quotation appears in the referenced documents, and otherwise

8    deny the allegations in Paragraph 339.

9           340.    Paragraph 340 asserts legal conclusions to which no response is required.

10   Paragraph 340 also purports to characterize particular documents, and Defendants refer to those

11   documents as the best evidence of their contents. To the extent a response is required,

12   Defendants admit that the specified quotation appears in the referenced documents, and otherwise

13   deny the allegations in paragraph 340.

14          341.    Paragraph 341 purports to characterize particular documents, and Defendants refer

15   to those documents as the best evidence of their contents. To the extent a response is required,

16   Defendants admit that the specified quotations appear in the referenced documents, and otherwise

17   deny the allegations in paragraph 341.

18          342.    Paragraph 342 purports to characterize particular documents, and Defendants refer

19   to those documents as the best evidence of their contents. To the extent a response is required,

20   Defendants admit that the specified quotations appear in the referenced documents, and otherwise

21   deny the allegations in paragraph 342.

22          343.    Defendants deny the allegations in paragraph 343.

23          344.    Paragraph 344 asserts legal conclusions to which a response is not required.

24   Paragraph 344 also purports to characterize particular documents, and Defendants refer to those

25   documents as the best evidence of their contents. To the extent a response is required,

26   Defendants admit that the specified quotations appear in the referenced documents, and otherwise

27   deny the allegations in paragraph 344.

28          345.    Paragraph 345 asserts legal conclusions to which no response is required. To the
                                                                                       ANSWER TO SAC
                                                    - 35 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 36 of 66



1    extent a response is required, Defendants deny the allegations in paragraph 345.

2           346.    Paragraph 346 asserts legal conclusions to which no response is required.

3    Paragraph 346 also purports to characterize particular documents, and Defendants refer to those

4    documents as the best evidence of their contents. To the extent a response is required,

5    Defendants deny the allegations in paragraph 346.

6           347.    Paragraph 347 purports to characterize particular documents, and Defendants refer

7    to those documents as the best evidence of their contents. To the extent a response is required,

8    Defendants admit that the specified quotations appear in the referenced documents, and otherwise

9    deny the allegations in paragraph 347.

10          348.    Paragraph 348 purports to characterize particular documents, and Defendants refer

11   to those documents as the best evidence of their contents. To the extent a response is required,

12   Defendants admit that the specified quotations appear in the referenced documents, and otherwise

13   deny the allegations in paragraph 348.

14          349.    Paragraph 349 asserts legal conclusions to which no response is required.

15   Paragraph 349 further purports to characterize particular documents, and Defendants refer to

16   those documents as the best evidence of their contents. To the extent a response is required,

17   Defendants deny the allegations in paragraph 349.

18          350.    Paragraph 350 asserts legal conclusions to which no response is required. To the

19   extent a response is required, Defendants deny the allegations in paragraph 350.

20          351.    Paragraph 351 asserts legal conclusions to which no response is required. To the

21   extent a response is required, Defendants deny the allegations in paragraph 351.

22                  3.     BTC Violated Its ERISA Fiduciary Duties to the Participants in Each of the
                           Employee Benefit Plans Invested in the BlackRock CTIs
23
            352.    Paragraph 352 asserts legal conclusions to which no response is required.
24
     Defendants deny the remaining allegations in paragraph 352.
25
            353.    Defendants deny the allegations in paragraph 353.
26
            354.    Defendants deny the allegations in paragraph 354.
27
            355.    Defendants admit that BTC serves as the lending agent for plans that invest in the
28
                                                                                       ANSWER TO SAC
                                                    - 36 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 37 of 66



1    BlackRock CTIs that engage in securities lending. Defendants otherwise deny the allegations in

2    paragraph 355.

3           356.      Paragraph 356 asserts legal conclusions to which no response is required. To the

4    extent a response is required, Defendants deny the allegations in paragraph 356.

5                            a.     BTC Charged/Charges Excessive Fees of 50% of all Securities
                                    Lending Revenue.
6
            357.      Paragraph 357 asserts legal conclusions to which no response is required.
7
     Defendants admit that BTC serves as the lending agent to plans that invest in the BlackRock CTIs
8
     that engage in securities lending, and that BTC generally receives part of its compensation for the
9
     services it provides to plans that invest in lending CTIs from a share of the net income earned
10
     through securities lending in the CTIs. Defendants further admit that, if a loan is collateralized
11
     with cash, net income is determined by calculating the return received by the BlackRock CTI’s
12
     investment of cash collateral posted for securities loans in cash collateral funds, net of borrower
13
     rebate fees. Defendants otherwise deny the allegations in paragraph 357.
14
            358.      Defendants state that paragraph 358 purports to quote and characterize a
15
     document, and refer to that document as the best evidence of its contents. Defendants admit that
16
     the specified quotation appears in the referenced document, and otherwise deny the allegations in
17
     paragraph 358.
18
            359.      Defendants state that paragraph 359 purports to quote and characterize a
19
     document, and refer to that document as the best evidence of its contents. Defendants deny the
20
     remaining allegations in paragraph 359.
21
            360.      Defendants deny the allegations in paragraph 360.
22
            361.      Defendants state that paragraph 361 purports to quote and characterize a
23
     document, and refer to that document as the best evidence of its contents. To the extent a
24
     response is required, Defendants lack sufficient information to admit or deny, and therefore deny,
25
     the allegations in paragraph 361.
26
            362.      Defendants state that paragraph 362 purports to quote and characterize a
27
     document, and refer to that document as the best evidence of its contents. To the extent a
28
                                                                                         ANSWER TO SAC
                                                     - 37 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 38 of 66



1    response is required, Defendants lack sufficient information to admit or deny, and therefore deny,

2    the allegations in paragraph 362.

3           363.      Defendants lack sufficient information to admit or deny, and therefore deny, the

4    allegations in paragraph 363.

5           364.      Defendants state that paragraph 364 purports to quote and characterize a

6    document, and refer to that document as the best evidence of its contents. To the extent a

7    response is required, Defendants lack sufficient information to admit or deny, and therefore deny,

8    the allegations in paragraph 364.

9           365.      Defendants state that paragraph 365 purports to quote and characterize a

10   document, and refer to that document as the best evidence of its contents. To the extent a

11   response is required, Defendants lack sufficient information to admit or deny, and therefore deny,

12   the allegations in paragraph 365.

13          366.      Defendants admit that the BlackRock CTIs have hundreds of billions of dollars in

14   invested assets under management. Defendants otherwise deny the allegations in Paragraph 366.

15          367.      Paragraph 367 asserts legal conclusions to which no response is required.

16   Defendants deny the remaining allegations in paragraph 367.

17          368.      Defendants state that paragraph 368 purports to quote and characterize a

18   document, and refer to that document as the best evidence of its contents. To the extent a further

19   response is required, Defendants admit that the specified quotation appears in the referenced

20   document, and otherwise deny the allegations in paragraph 368.

21          369.      Defendants state that paragraph 369 purports to quote and characterize a

22   document, and refer to that document as the best evidence of its contents. Defendants admit that

23   the specified quotation appears in the referenced document, and otherwise deny the allegations in

24   paragraph 369.

25          370.      Defendants deny the allegations in paragraph 370.

26          371.      Defendants state that paragraph 371 purports to quote and characterize a

27   document, and refer to that document as the best evidence of its contents. Defendants admit that

28   the specified quotation appears in the referenced document, and otherwise deny the allegations in
                                                                                        ANSWER TO SAC
                                                     - 38 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 39 of 66



1    paragraph 371.

2           372.      Defendants deny the allegations in paragraph 372.

3           373.      Defendants state that paragraph 373 purports to quote and characterize a

4    document, and refer to that document as the best evidence of its contents. To the extent a further

5    response is required, Defendants deny the allegations in paragraph 373.

6           374.      Defendants deny the allegations in paragraph 374.

7           375.      Defendants deny the allegations in paragraph 375.

8           376.      Defendants admit that employees of BlackRock were aware that the compensation

9    structures available to certain investors from competitors in the market included arrangements in

10   which the service provider retained a lower share of net income it earned through securities

11   lending. Defendants otherwise deny the allegations in paragraph 376.

12          377.      Defendants deny the allegations in paragraph 377.

13          378.      Defendants state that paragraph 378 purports to quote and characterize particular

14   documents, and refers to those documents as the best evidence of their contents. To the extent a

15   further response is required, Defendants deny the remaining allegations in paragraph 378.

16          379.      Defendants state that paragraph 379 purports to quote and characterize a

17   document, and refer to that document as the best evidence of its contents. Paragraph 379 further

18   asserts legal conclusions to which no response is required. Defendants deny the remaining

19   allegations in paragraph 379.

20          380.      Paragraph 380 asserts legal conclusions to which no response is required. To the

21   extent a response is required, Defendants deny the allegations in paragraph 380.

22          381.      Defendants deny the allegations in paragraph 381.

23          382.      Defendants deny the allegations in paragraph 382.

24          383.      Defendants admit that it is possible for a borrower rebate to exceed net securities

25   lending income to a CTI in a given transaction, and otherwise deny the allegations in paragraph

26   383.

27          384.      Defendants state that paragraph 384 purports to characterize documents, and refer

28   to those documents as the best evidence of their contents. Defendants otherwise deny the
                                                                                          ANSWER TO SAC
                                                      - 39 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 40 of 66



1    allegations in paragraph 384.

2           385.    Defendants admit that BTC is generally paid a fee in connection with its

3    management of cash collateral for lending CTIs, and otherwise deny the allegations in paragraph

4    385.

5                          b.        BTC Pays Itself Excessive, Undisclosed Management Fees for the
                                     Investment of Securities Lending Cash Collateral for an Passes All
6                                    Risks of Securities Lending to the CTI Class.
7           386.    Defendants admit that BTC receives a share of net income earned through

8    securities lending in the BlackRock CTIs and a cash collateral management fee. Defendants

9    otherwise deny the allegations in paragraph 386.

10          387.    Defendants admit that securities lending cash collateral for the BlackRock CTIs

11   was invested in BTC-sponsored STIFs as agreed with client plans, and that for most clients the

12   fee for managing the cash collateral within those STIFs ranged from 5.0 to 5.6 bps. Defendants

13   otherwise deny the allegations in paragraph 387.

14          388.    Paragraph 388 asserts legal conclusions to which no response is required. To the

15   extent a response is required, Defendants deny the allegations in paragraph 388.

16          389.    Defendants state that paragraph 389 purports to quote and characterize a

17   document, and refer to that document as the best evidence of its contents. To the extent a further

18   response is required, Defendants admit that the referenced financial statement contains the quoted

19   language, and otherwise deny the allegations in paragraph 389.

20          390.    Paragraph 390 asserts legal conclusions to which no response is no required. To

21   the extent a response is required, Defendants deny the allegations in paragraph 390.

22          391.    Defendants deny the allegations in paragraph 391.

23          392.    Defendants lack sufficient information to admit or deny, and therefore deny, the

24   allegations in paragraph 392.

25          393.    Defendants deny the allegations in paragraph 393.

26          394.    Defendants state that paragraph 394 purports to quote and characterize a

27   document, and refer to that document as the best evidence of its contents. Defendants admit that

28   the specified quotation appears in the referenced document, and otherwise deny the allegations in
                                                                                       ANSWER TO SAC
                                                     - 40 -                       17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 41 of 66



1    paragraph 394.

2           395.      Defendants deny the allegations in paragraph 395.

3           396.      Defendants deny the allegations in paragraph 396.

4           397.      Defendants deny the allegations in paragraph 397.

5           398.      Defendants deny the allegations in paragraph 398.

6           399.      Defendants deny the allegations in paragraph 399.

7           400.      Defendants deny the allegations in paragraph 400.

8           401.      Defendants deny the allegations in paragraph 401.

9           402.      Defendants deny the allegations in paragraph 402.

10          403.      Defendants deny the allegations in paragraph 403.

11                           c.      The Excessive Fee is Not Justified Because, Among Other Things,
                                     All Risk is Allocated to the CTI Class.
12
            404.      Defendants admit that there are risks associated with securities lending, and deny
13
     the remaining allegations in paragraph 404.
14
            405.      Defendants deny the allegations in paragraph 405.
15
            406.      Defendants deny the allegations in paragraph 406.
16
            407.      Defendants state that paragraph 407 includes a graphical illustration to which no
17
     response is required. Paragraph 407 further asserts legal conclusions to which no response is
18
     required. Defendants deny the remaining allegations in paragraph 407.
19
            408.      Defendants deny the allegations in paragraph 408.
20
            409.      Defendants deny the allegations in paragraph 409.
21
            410.      Defendants deny the allegations in paragraph 410.
22
                             d.      BTC’s Selection of Excessively Risky Synthetic STIFs for the
23                                   BlackRock CTI’s Cash Collateral and in turn, BTC’s Portfolio
                                     Management of the STIFs, Increased BTC’s Securities Lending
24                                   Revenue but Caused Significant Losses to the CTI Class.
25          411.      Paragraph 411 asserts legal conclusions to which no response is required.

26   Defendants admit that securities lending cash collateral was invested in Cash Equivalent Fund II

27   (“CEF II”) and Cash Equivalent Fund B (“CEF B”) pursuant to plan-approved governing

28   documents. Defendants otherwise deny the allegations in paragraph 411.
                                                                                         ANSWER TO SAC
                                                     - 41 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 42 of 66



1           412.      Defendants admit the allegations in paragraph 412.

2           413.      Defendants admit that different types of securities have different risk and return

3    profiles. Defendants otherwise deny the allegations in paragraph 413.

4           414.      Defendants deny the allegations in paragraph 414.

5           415.      Paragraph 415 purports to quote and characterize the contents of public

6    documents, and Defendants refer to the documents themselves as the best evidence of their

7    contents. To the extent a further response is required, Defendants deny the allegations in

8    paragraph 415.

9           416.      Defendants admit that securities lending cash collateral was invested in CEF II and

10   CEF B pursuant to plan-approved governing documents. Defendants otherwise deny the

11   allegations in paragraph 416.

12          417.      Defendants admit that securities lending cash collateral was invested in CEF II and

13   CEF B pursuant to plan-approved governing documents. Defendants otherwise deny the

14   allegations in paragraph 417.

15          418.      Defendants admit that investing plans have appointed BTC to be the investment

16   manager of assets invested in CEF II and CEF B and that BTC, as trustee, maintains CEF II and

17   CEF B. Defendants otherwise deny the allegations in paragraph 418.

18          419.      Defendants deny the allegations in paragraph 419.

19          420.      Defendants deny the allegations in paragraph 420.

20          421.      Paragraph 421 purports to characterize the contents of certain documents, and

21   Defendants refer to the documents themselves as the best evidence of their contents. To the

22   extent a response is required, Defendants admit that BTC manages CEF II, CEF B, and other

23   BTC-sponsored STIFs pursuant to the CTI Plan Documents and other governing documents, and

24   otherwise deny the allegations in paragraph 421.

25          422.      Paragraph 422 purports to quote and characterize the contents of documents, and

26   Defendants refer to the documents themselves as the best evidence of their contents. To the

27   extent a further response is required, Defendants admit that the specified quotations appear in the

28   referenced documents, and otherwise deny the allegations in paragraph 422.
                                                                                          ANSWER TO SAC
                                                      - 42 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 43 of 66



1           423.    Paragraph 423 asserts legal conclusions to which no response is required.

2    Paragraph 423 also purports to quote and characterize the contents of documents, and Defendants

3    refer to the documents themselves as the best evidence of their contents. To the extent a further

4    response is required, Defendants admit that the pertinent provisions of the CTI Plan Documents in

5    2011 and 2012 (addressed to short-term investment funds used for management of securities

6    lending cash collateral) provided that BTC shall maintain a dollar-weighted average portfolio

7    maturity of ninety (90) days or less, and hold the assets of such short-term fixed income funds

8    until maturity under usual circumstances, but deny that dollar-weighted average portfolio

9    maturity was or is used as a measure of the time to repayment of all the principal of a debt

10   obligation. Defendants otherwise deny the allegations in paragraph 423.

11          424.    Paragraph 424 purports to quote and characterize the contents of documents, and

12   Defendants refer to the documents themselves as the best evidence of their contents. To the

13   extent a further response is required, Defendants admit that in 2011 and 2012 BTC-sponsored

14   STIFs were subject to governing documents, including investment guidelines titled “Short-Term

15   Investment Funds: Overview and Guidelines” and frequently referred to as the “STIF

16   Guidelines.” Defendants otherwise deny the allegations in paragraph 424.

17          425.    Paragraph 425 purports to quote and characterize the contents of documents, and

18   Defendants refer to the documents themselves as the best evidence of their contents. To the

19   extent a further response is required, Defendants admit that the quoted language appears in the

20   STIF Guidelines applicable in 2011 and 2012.

21          426.    Paragraph 426 purports to quote and characterize the contents of documents, and

22   Defendants refer to the documents themselves as the best evidence of their contents. To the

23   extent a further response is required, Defendants admit that the quoted language appears in the

24   STIF Guidelines applicable in 2011 and 2012.

25          427.    Paragraph 427 purports to characterize the contents of documents, and Defendants

26   refer to the documents themselves as the best evidence of their contents. To the extent a further

27   response is required, Defendants admit that a portfolio-level specification for a dollar-weighted

28   average portfolio maturity of 90 days, and a security-level specification for a maximum expected
                                                                                        ANSWER TO SAC
                                                    - 43 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 44 of 66



1    maturity of three years (applied at the time of purchase) appear in the STIF Guidelines for CEF II

2    and CEF B applicable in 2011 and 2012. Defendants otherwise deny the allegations in paragraph

3    427.

4           428.    Defendants admit that maximum expected maturity specifications can be used to

5    mitigate potential credit risk in a portfolio. Defendants are otherwise without knowledge or

6    information sufficient to admit or deny the remaining allegations in paragraph 428.

7           429.    Defendants deny the allegations in paragraph 429.

8           430.    Paragraph 430 purports to quote and characterize the contents of documents, and

9    Defendants refer to the documents themselves as the best evidence of their contents. Defendants

10   otherwise deny the allegations in paragraph 430.

11          431.    Paragraph 431 purports to quote and characterize the contents of documents, and

12   Defendants refer to the documents themselves as the best evidence of their contents. Defendants

13   otherwise deny the allegations in paragraph 431.

14          432.    Defendants deny the allegations in paragraph 432.

15          433.    Defendants deny the allegations in paragraph 433.

16          434.    Paragraph 434 asserts legal conclusions as to which no response is required. To

17   the extent a response is required, Defendants deny the allegations in paragraph 434.

18          435.    Defendants deny the allegations in paragraph 435.

19          436.    Paragraph 436 asserts legal conclusions to which no response is required. To the

20   extent a response is required, Defendants deny the allegations in paragraph 436.

21          437.    Defendants admit that the financial statements for the fund specified in paragraph

22   437, for the year ending December 31, 2011, indicated unrealized losses, in amounts specified in

23   paragraph 437, in securities identified as “medium term notes.” Defendants otherwise deny the

24   allegations in paragraph 437.

25          438.    Paragraph 438 asserts legal conclusions to which no response is required. To the

26   extent a response is required, Defendants deny the allegations in paragraph 438.

27          439.    Defendants admit that there were sales of portfolio securities from the funds

28   specified in paragraph 439 during 2012, that these securities were identified as “medium term
                                                                                       ANSWER TO SAC
                                                   - 44 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 45 of 66



1    notes,” and that the funds recorded realized losses on such sales as a result. Defendants otherwise

2    deny the allegations in paragraph 439.

3           440.      Defendants deny the allegations in paragraph 440.

4           441.      Paragraph 441 requires no response to the extent it asserts allegations that relate to

5    claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

6    Administrative Motions to Seal (ECF No. 340). To the extent a response is required, Defendants

7    deny the allegations in paragraph 441.

8           442.      Paragraph 442 requires no response to the extent it asserts allegations that relate to

9    claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

10   Administrative Motions to Seal (ECF No. 340). To the extent a response is required, Defendants

11   deny the allegations in paragraph 442.

12          443.      Defendants admit that BTC elected, prior to 2012, not to distribute some of the net

13   investment income of the funds specified in paragraph 443 in order to increase the funds’ unit

14   value per share by partially offsetting the impact of temporary declines in investment valuations

15   or any potential future interest and principal losses. Defendants otherwise deny the allegations in

16   paragraph 443.

17          444.      Paragraph 444 purports to characterize the contents of documents, and Defendants

18   refer to the documents themselves as the best evidence of their contents. To the extent a response

19   is required, Defendants admit that the audited financial statements for the fund specified in

20   paragraph 444 for the year ending December 31, 2011 disclose accumulated undistributed net

21   investment income of over the amount specified in paragraph 444. Defendants otherwise deny

22   the allegations in paragraph 444.

23          445.      Paragraph 445 purports to characterize the contents of documents, and Defendants

24   refer to the documents themselves as the best evidence of their contents. To the extent a response

25   is required, Defendants admit that the audited financial statements for the fund specified in

26   paragraph 445 for the year ending December 31, 2011 disclose accumulated undistributed net

27   investment income of over the amount specified in paragraph 445. Defendants otherwise deny

28   the allegations in paragraph 445.
                                                                                           ANSWER TO SAC
                                                      - 45 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 46 of 66



1           446.      Paragraph 446 purports to characterize the contents of documents, and Defendants

2    refer to the documents themselves as the best evidence of their contents. To the extent a response

3    is required, Defendants admit that the audited financial statements for the funds specified in

4    paragraph 446 for the year ending December 31, 2012 disclose that BTC elected to offset realized

5    losses in the amounts specified in paragraph 446 with accumulated undistributed investment

6    income. Defendants otherwise deny the allegations in paragraph 446.

7           447.      Paragraph 447 asserts legal conclusions to which no response is required.

8    Paragraph 447 also purports to describe the contents of regulations, and Defendants refer to the

9    regulations themselves as the best evidence of their contents.

10          448.      Paragraph 448 purports to describe the contents of documents, and Defendants

11   refer to the documents themselves as the best evidence of their contents. To the extent a further

12   response is required, Defendants deny the allegations in paragraph 448.

13          449.      Defendants admit that CTI Plan Document A was amended after 2012 to include

14   the quoted language. Defendants otherwise deny the allegations in paragraph 449.

15          450.      Paragraph 450 purports to describe the contents of a document, and Defendants

16   refer to the document itself as the best evidence of its contents. To the extent a further response is

17   required, Defendants admit that the specified quotation appears in the referenced document, and

18   otherwise deny the allegations in paragraph 450.

19          451.      Paragraph 451 asserts legal conclusions to which no response is required. To the

20   extent a response is required, Defendants deny the allegations in paragraph 451.

21          452.      Paragraph 452 purports to describe the contents of documents, and Defendants

22   refer to the documents themselves as the best evidence of their contents. To the extent a further

23   response is required, Defendants admit that a Capital Support Agreement with Barclays Bank

24   PLC was in place with respect to specific covered securities to support the net asset value per unit

25   of CEF II, CEF B, and certain other BTC-sponsored STIFs, and otherwise deny the allegations in

26   paragraph 452.

27          453.      Paragraph 453 purports to describe the contents of documents, and Defendants

28   refer to the documents themselves as the best evidence of their contents. To the extent a further
                                                                                         ANSWER TO SAC
                                                     - 46 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 47 of 66



1    response is required, Defendants admit that a Capital Support Agreement with Barclays Bank

2    PLC was in place with respect to specific covered securities to support the net asset value per unit

3    of CEF II, CEF B, and certain other BTC-sponsored STIFs, and otherwise deny the allegations in

4    paragraph 453.

5           454.      Paragraph 454 asserts legal conclusions to which no response is required. To the

6    extent a response is required, Defendants deny the allegations in paragraph 454.

7           455.      Paragraph 455 requires no response to the extent it asserts allegations that relate to

8    claims which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

9    Administrative Motions to Seal (ECF No. 340). Paragraph 455 further asserts legal conclusions

10   to which no response is required. To the extent a response is required, Defendants deny the

11   allegations in paragraph 455.

12          456.      Defendants state that paragraph 456 purports to characterize the contents of

13   records and refer to those records as the best evidence of their contents. Defendants admit that

14   the audited financial statements for CEF II for the years ending December 31, 2011 and

15   December 31, 2012, enumerate various accounting metrics (including, as applicable, value and

16   realized/unrealized losses, as defined and explained in the notes to the financial statements) for

17   the assets in the portfolio, which include the Capital Support Agreements. Defendants otherwise

18   deny the allegations in paragraph 456.

19          457.      Defendants state that paragraph 457 purports to characterize the contents of

20   records and refer to those records as the best evidence of their contents. Defendants admit that

21   the audited financial statements for CEF B for the years ending December 31, 2011 and

22   December 31, 2012, enumerate various accounting metrics (including, as applicable, value and

23   realized/unrealized losses, as defined and explained in the notes to the financial statements) for

24   the assets in the portfolio, which include the Capital Support Agreements. Defendants otherwise

25   deny the allegations in paragraph 457.

26          458.      Defendants admit that net realized losses may negatively affect income distributed

27   to investors in short-term investment funds like CEF II and CEF B. Defendants otherwise deny

28   the allegations in paragraph 458.
                                                                                           ANSWER TO SAC
                                                      - 47 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 48 of 66



1           459.    Defendants state that paragraph 459 purports to characterize the contents of

2    records and refer to those records as the best evidence of their contents. Defendants admit that

3    the audited financial statements for CEF II and CEF B for the years ending December 31, 2011

4    and December 31, 2012, enumerate various accounting metrics (including, as applicable, value

5    and realized/unrealized losses, as defined and explained in the notes to the financial statements)

6    for the assets in the portfolio, which include the Capital Support Agreements. Defendants

7    otherwise deny the allegations in paragraph 459.

8           460.    Defendants admit the allegations in paragraph 460.

9           461.    Defendants deny the allegations in paragraph 461.

10          462.    Defendants deny the allegations in paragraph 462.

11          463.    Defendants deny the allegations in paragraph 463.

12          464.    Defendants deny the allegations in paragraph 464.

13          465.    Defendants admit that PricewaterhouseCoopers has audited the financial

14   statements for the BlackRock CTIs since BlackRock acquired BGI, and otherwise deny the

15   allegations in paragraph 465.

16          466.    Defendants admit that the CTI Plan Documents are among the documents that

17   govern the BlackRock CTIs. Defendants further admit that BlackRock employs processes to

18   ensure compliance with documents governing the BlackRock CTIs, including the CTI Plan

19   Documents. Defendants otherwise deny the allegations in paragraph 466.

20          467.    Defendants admit that the Notes to certain audited financial statements for the

21   BlackRock CTIs include a statement that the accounting policies followed by BTC in the

22   preparation of the financial statements “are in conformity with accounting principles generally

23   accepted in the United States of America (‘GAAP’) and the Fund’s plan documents, which are

24   not within the scope of the audit.” Defendants otherwise deny the allegations in paragraph 467.

25          468.    Defendants deny the allegations in paragraph 468.

26          469.    Defendants deny the allegations in paragraph 469.

27          470.    Paragraph 470 purports to describe the contents of documents, and Defendants

28   refer to the documents themselves as the best evidence of their contents. To the extent a further
                                                                                        ANSWER TO SAC
                                                    - 48 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 49 of 66



1    response is required, Defendants admit that the “statement of assets and liabilities” included in the

2    2013 audited financial statements for CEF II reports a cash position of the amount specified in

3    paragraph 470. Defendants otherwise deny the allegations in paragraph 470.

4           471.      Defendants deny the allegations in paragraph 471.

5           472.      Defendants admit that the audited financial statements for the STIFs did not

6    include a “statement of cash flows” after 2013. Defendants otherwise deny the allegations in

7    paragraph 472.

8           473.      Paragraph 473 purports to describe the contents of documents, and Defendants

9    refer to the documents themselves as the best evidence of their contents. To the extent a further

10   response is required, Defendants admit that the “statement of assets and liabilities” included in the

11   2013 audited financial statements for CEF B reports a cash position of the amount specified in

12   paragraph 473. Defendants otherwise deny the allegations in paragraph 473.

13          474.      Defendants deny the allegations in paragraph 474.

14          475.      Defendants deny the allegations in paragraph 475.

15          476.      Defendants admit that some securities lending cash collateral for the BlackRock

16   CTIs was invested in CEF II in the 2011 through 2013 period, pursuant to plan-approved

17   governing documents. Defendants otherwise deny the allegations in paragraph 476.

18          477.      Paragraph 477 contains legal conclusions to which no response is required. To the

19   extent a response is required, Defendants deny the allegations in paragraph 477.

20          478.      Paragraph 478 contains legal conclusions to which no response is required. To the

21   extent a response is required, Defendants deny the allegations in paragraph 478.

22          479.      Defendants deny the allegations in paragraph 479.

23          480.      Defendants deny the allegations in paragraph 480.

24                                    V.      CLASS ALLEGATIONS
25          481.      Paragraph 481 asserts legal conclusions to which no response is required.

26   Defendants admit that plaintiffs purport to bring this action on behalf of two classes, and deny the

27   remaining allegations in paragraph 481.

28
                                                                                        ANSWER TO SAC
                                                     - 49 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 50 of 66



1           A.      The Class of BlackRock Plan Participants (“BlackRock Plan Class”)

2           482.    Paragraph 482 asserts legal conclusions to which no response is required.

3    Defendants admit that plaintiffs purport to bring claims on behalf of the described class.

4           483.    Paragraph 483 asserts legal conclusions to which no response is required. To the

5    extent a response is required, Defendants deny the allegations in paragraph 483.

6           484.    Paragraph 484 asserts legal conclusions to which no response is required.

7    Defendants admit that as of the date of this Answer the Plan has more than 10,000 participants.

8           485.    Paragraph 485 asserts legal conclusions to which no response is required. To the

9    extent a response is required, Defendants deny the allegations in paragraph 485.

10          486.    Paragraph 486 asserts legal conclusions to which no response is required. To the

11   extent a response is required, Defendants deny the allegations in paragraph 486.

12          487.    Paragraph 487 asserts legal conclusions to which no response is required.

13   Defendants admit that plaintiffs’ counsel have handled prior class actions and ERISA litigation,

14   and deny the remaining allegations in paragraph 487.

15          488.    Defendants state that they lack sufficient information to admit or deny, and

16   therefore deny, the allegations in paragraph 488.

17          489.    Paragraph 489 asserts legal conclusions to which no response is required.

18   Defendants admit that individual members of the Class have experienced no losses at all, and

19   deny the remaining allegations in paragraph 489.

20          490.    Paragraph 490 asserts legal conclusions to which no response is required.

21   Defendants state that they lack sufficient information to admit or deny, and therefore deny, the

22   allegations in paragraph 490 concerning plaintiffs’ knowledge.

23          491.    Paragraph 491 asserts legal conclusions to which no response is required. To the

24   extent a response is required, Defendants deny the allegations in paragraph 491.

25          B.      The Class of Participants Invested in the CTIs (“the CTI Class”)

26          492.    Paragraph 492 asserts legal conclusions to which no response is required. To the

27   extent a response is required, Defendants admit that plaintiffs purport to bring claims on behalf of

28   a class of CTI investors, but deny that they have sought to certify the class described in paragraph
                                                                                        ANSWER TO SAC
                                                    - 50 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 51 of 66



1    492 or that such a class can properly be certified.

2           493.    Paragraph 493 asserts legal conclusions to which no response is required. To the

3    extent a response is required, Defendants deny the allegations in paragraph 493.

4           494.    Paragraph 494 asserts legal conclusions to which no response is required. To the

5    extent a response is required, Defendants lack sufficient information to admit or deny, and

6    therefore deny, the remaining allegations in paragraph 494.

7           495.    Paragraph 495 asserts legal conclusions to which no response is required. To the

8    extent a response is required, Defendants deny the allegations in paragraph 495.

9           496.    Paragraph 496 asserts legal conclusions to which no response is required. To the

10   extent a response is required, Defendants deny the allegations in paragraph 496.

11          497.    Paragraph 497 asserts legal conclusions to which no response is required. To the

12   extent a response is required, Defendants state that they lack sufficient information to admit or

13   deny, and therefore deny, the allegations concerning plaintiffs’ counsel’s knowledge and

14   arrangement with their clients, and deny the remaining allegations in paragraph 497.

15          498.    Paragraph 498 asserts legal conclusions to which no response is required. To the

16   extent a response is required, Defendants admit that the BlackRock CTIs are collective trust

17   investments, and otherwise deny the allegations in paragraph 498.

18          499.    Paragraph 499 asserts legal conclusions to which no response is required. To the

19   extent a response is required, Defendants admit that individual members of the Class have

20   experienced no losses at all, and deny the remaining allegations in paragraph 499.

21          500.    Paragraph 500 asserts legal conclusions to which no response is required. To the

22   extent a response is required, Defendants state that they lack sufficient information to admit or

23   deny, and therefore deny, the allegations in paragraph 500 concerning plaintiffs’ knowledge, and

24   otherwise deny the allegations in paragraph 500.

25          501.    Paragraph 501 asserts legal conclusions to which no response is required. To the

26   extent a response is required, Defendants deny the allegations in paragraph 501.

27

28
                                                                                        ANSWER TO SAC
                                                     - 51 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 52 of 66



1                                          VI.   CAUSES OF ACTION

2                                                Count I
      Breach of Fiduciary Duties for Failing to Prudently and Loyally Monitor, Select, and Diversify
3
                 Investments for the Plan in Violation of ERISA § 404, 29 U.S.C. § 1104
4     (BlackRock Plan Class Against Retirement Committee Defendants, and Investment Committee
                                               Defendants)
5
             502.     Defendants repeat their answers to paragraphs 1 through 501 herein by reference.
6
             503.     Paragraph 503 asserts legal conclusions to which no response is required.
7
             504.     Paragraph 504 asserts legal conclusions to which no response is required.
8
             505.     Paragraph 505 asserts legal conclusions to which no response is required.
9
             506.     Paragraph 506 asserts legal conclusions to which no response is required.
10
             507.     Paragraph 507 asserts legal conclusions to which no response is required.
11
             508.     Paragraph 508 asserts legal conclusions to which no response is required. To the
12
     extent a response is required, Defendants deny the allegations in paragraph 508.
13
             509.     Paragraph 509 asserts legal conclusions to which no response is required. To the
14
     extent a response is required, Defendants deny the allegations in paragraph 509.
15
             510.     Paragraph 510 asserts legal conclusions to which no response is required. To the
16
     extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny
17
     that plaintiffs are entitled to it.
18
                                               Count II
19   Violations of ERISA §406(a), 29 U.S.C. § 1106(a) for Engaging in Party-in-Interest Transactions
      (BlackRock Plan Class Against the Retirement Committee Defendants, Investment Committee
20
                                  Defendants, BlackRock, and BTC)
21           511.     Defendants repeat their answers to paragraphs 1 through 510 herein by reference.
22           512.     Paragraph 512 asserts legal conclusions to which no response is required.
23           513.     Paragraph 513 asserts legal conclusions to which no response is required.
24           514.     Paragraph 514 asserts legal conclusions to which no response is required. To the
25   extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny
26   that plaintiffs are entitled to it.
27           515.     Paragraph 515 asserts legal conclusions to which no response is required. To the
28
                                                                                        ANSWER TO SAC
                                                     - 52 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 53 of 66



1    extent a response is required, Defendants deny the allegations in paragraph 515.

2            516.     Paragraph 516 asserts legal conclusions to which no response is required. To the

3    extent a response is required, Defendants admit that BlackRock maintains records regarding its

4    revenues, and otherwise deny the allegations in paragraph 516.

5            517.     Paragraph 517 asserts legal conclusions to which no response is required. To the

6    extent a response is required, Defendants deny the allegations in paragraph 517.

7            518.     Paragraph 518 asserts legal conclusions to which no response is required. To the

8    extent a response is required, Defendants admit that BlackRock, Inc. is the BlackRock Plan

9    sponsor and otherwise deny the allegations in paragraph 518.

10           519.     Paragraph 519 asserts legal conclusions to which no response is required. To the

11   extent a response is required, Defendants admit that BTC is a subsidiary of the sponsor of the

12   BlackRock Plan, BlackRock, Inc., and otherwise deny the allegations in paragraph 519.

13           520.     Paragraph 520 asserts legal conclusions to which no response is required. To the

14   extent a response is required, Defendants deny the allegations in paragraph 520.

15           521.     Paragraph 521 asserts legal conclusions to which no response is required.

16           522.     Paragraph 522 asserts legal conclusions to which no response is required.

17           523.     Paragraph 523 asserts legal conclusions to which no response is required.

18           524.     Paragraph 524 asserts legal conclusions to which no response is required. To the

19   extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

20   that Plaintiffs are entitled to it.

21           525.     Paragraph 525 asserts legal conclusions to which no response is required. To the

22   extent a response is required, Defendants deny the allegations in paragraph 525.

23           526.     Paragraph 526 asserts legal conclusions to which no response is required. To the

24   extent a response is required, Defendants admit that BlackRock maintains records regarding its

25   revenues, and otherwise deny the allegations in paragraph 526.

26           527.     Paragraph 527 asserts legal conclusions to which no response is required. To the

27   extent a response is required, Defendants deny the allegations in paragraph 527.

28           528.     Paragraph 528 asserts legal conclusions to which no response is required. To the
                                                                                        ANSWER TO SAC
                                                     - 53 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 54 of 66



1    extent a response is required, Defendants admit that BlackRock, Inc. is the BlackRock Plan

2    sponsor and otherwise deny the allegations in paragraph 528.

3            529.     Paragraph 529 asserts legal conclusions to which no response is required. To the

4    extent a response is required, Defendants admit that BTC is a subsidiary of the sponsor of the

5    BlackRock Plan, BlackRock, Inc., and otherwise deny the allegations in paragraph 529.

6            530.     Paragraph 530 asserts legal conclusions to which no response is required. To the

7    extent a response is required, Defendants deny the allegations in paragraph 530.

8                                              Count III
9       Violations of ERISA § 406(b), 29 U.S.C. § 1106(b) for Engaging in Prohibited Transactions
             (BlackRock Plan Class Against the Retirement Committee Defendants, Investment
10                                 Committee Defendants, and BTC)

11           531.     Defendants repeat their answers to paragraphs 1 through 530 herein by reference.

12           532.     Paragraph 532 asserts legal conclusions to which no response is required.

13           533.     Paragraph 533 asserts legal conclusions to which no response is required. To the

14   extent a response is required, Defendants deny the allegations in paragraph 533.

15           534.     Paragraph 534 asserts legal conclusions to which no response is required. To the

16   extent a response is required, Defendants deny the allegations in paragraph 534.

17           535.     Paragraph 535 asserts legal conclusions to which no response is required. To the

18   extent a response is required, Defendants deny the allegations in paragraph 535.

19           536.     Paragraph 536 asserts legal conclusions to which no response is required. To the

20   extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

21   that plaintiffs are entitled to it.

22                                              Count IV
     Breach of Fiduciary Duties for Failing to Prudently and Loyally Provide Investment Advice with
23   respect to the BlackRock Funds as investment options for the Plan in Violation of ERISA § 404,
24                            29 U.S.C. § 1104 and §406, 29 U.S.C. § 1106
             537.     Defendants repeat their answers to paragraphs 1 through 536 herein by reference.
25
             538.     Paragraph 538 asserts legal conclusions to which no response is required.
26
             539.     Paragraph 539 asserts legal conclusions to which no response is required.
27
             540.     Paragraph 540 asserts legal conclusions to which no response is required.
28
                                                                                        ANSWER TO SAC
                                                     - 54 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 55 of 66



1           541.   Paragraph 541 asserts legal conclusions to which no response is required.

2           542.   Paragraph 542 asserts legal conclusions to which no response is required.

3    Paragraph 542 also requires no response from Defendants because it relates to claims which the

4    Court dismissed in its September 3, 2019 Order on Motions to Dismiss and Administrative

5    Motions to Seal (ECF No. 340).

6           543.   Paragraph 543 asserts legal conclusions to which no response is required.

7    Paragraph 543 also requires no response from Defendants because it relates to claims which the

8    Court dismissed in its September 3, 2019 Order on Motions to Dismiss and Administrative

9    Motions to Seal (ECF No. 340).

10          544.   Paragraph 544 asserts legal conclusions to which no response is required.

11   Paragraph 544 also requires no response from Defendants because it relates to claims which the

12   Court dismissed in its September 3, 2019 Order on Motions to Dismiss and Administrative

13   Motions to Seal (ECF No. 340).

14          545.   Paragraph 545 asserts legal conclusions to which no response is required.

15          546.   Paragraph 546 asserts legal conclusions to which no response is required.

16          547.   Paragraph 547 asserts legal conclusions to which no response is required.

17   Paragraph 547 also requires no response from Defendants because it relates to claims which the

18   Court dismissed in its September 3, 2019 Order on Motions to Dismiss and Administrative

19   Motions to Seal (ECF No. 340).

20          548.   Paragraph 548 asserts legal conclusions to which no response is required.

21   Paragraph 548 also requires no response from Defendants because it relates to claims which the

22   Court dismissed in its September 3, 2019 Order on Motions to Dismiss and Administrative

23   Motions to Seal (ECF No. 340).

24                                               Count V
25       Breach of Fiduciary Duties for Failing to Prudently and Loyally Disclose the Fees for the
                 Investments for the Plan in Violation of ERISA § 404, 29 U.S.C. § 1104
26               (BlackRock Plan Class Against Administrative Committee Defendants)

27          549.   Defendants repeat their answers to paragraphs 1 through 548 herein by reference.

28          550.   Paragraph 550 asserts legal conclusions to which no response is required.
                                                                                      ANSWER TO SAC
                                                  - 55 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 56 of 66



1            551.     Paragraph 551 asserts legal conclusions to which no response is required.

2            552.     Paragraph 552 asserts legal conclusions to which no response is required.

3            553.     Paragraph 553 asserts legal conclusions to which no response is required.

4            554.     Paragraph 554 asserts legal conclusions to which no response is required. To the

5    extent a response is required, Defendants deny the allegations in paragraph 554.

6            555.     Paragraph 555 asserts legal conclusions to which no response is required. To the

7    extent a response is required, Defendants deny the allegations in paragraph 555.

8            556.     Paragraph 556 asserts legal conclusions to which no response is required. To the

9    extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

10   that plaintiffs are entitled to it.

11                                               Count VI
12          Failure to Monitor Other Fiduciaries in Violation of ERISA §404, 29 U.S.C. § 1104
         (BlackRock Plan Class Against Retirement Committee Defendants, Investment Committee
13                               Defendants, BlackRock and the MDCC)

14           557.     Defendants repeat their answers to paragraphs 1 through 556 herein by reference.

15           558.     Paragraph 558 asserts legal conclusions to which no response is required.

16           559.     Paragraph 559 asserts legal conclusions to which no response is required.

17           560.     Paragraph 560 asserts legal conclusions to which no response is required.

18           561.     Paragraph 561 asserts legal conclusions to which no response is required. To the

19   extent a response is required, Defendants deny the allegations in paragraph 561.

20           562.     Paragraph 562 asserts legal conclusions to which no response is required. To the

21   extent a response is required, Defendants deny the allegations in paragraph 562.

22           563.     Paragraph 563 asserts legal conclusions to which no response is required. To the

23   extent a response is required, Defendants deny the allegations in paragraph 563.

24           564.     Paragraph 564 asserts legal conclusions to which no response is required. To the

25   extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

26   that plaintiffs are entitled to it.

27

28
                                                                                        ANSWER TO SAC
                                                     - 56 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 57 of 66



1                                               Count VII
                   Co-Fiduciary Liability, Violation of ERISA § 405, 29 U.S.C. § 1105
2          (BlackRock Plan Class Against BlackRock, BTC, the MDCC, Retirement Committee
3       Defendants, Investment Committee Defendants, Administrative Committee Defendants, and
                                                  Mercer)
4
            565.    Defendants repeat their answers to paragraphs 1 through 565 herein by reference.
5
            566.    Paragraph 566 asserts legal conclusions to which no response is required.
6
            567.    Paragraph 567 asserts legal conclusions to which no response is required. To the
7
     extent a response is required, Defendants deny the allegations in paragraph 567.
8
            568.    Paragraph 568 asserts legal conclusions to which no response is required. To the
9
     extent a response is required, Defendants deny the allegations in paragraph 568.
10
            569.    Paragraph 569 asserts legal conclusions to which no response is required. To the
11
     extent a response is required, Defendants deny the allegations in paragraph 569.
12
            570.    Paragraph 570 asserts legal conclusions to which no response is required. To the
13
     extent a response is required, Defendants deny the allegations in paragraph 570.
14
            571.    Paragraph 571 asserts legal conclusions to which no response is required. To the
15
     extent a response is required, Defendants deny the allegations in paragraph 571.
16
            572.    Paragraph 572 asserts legal conclusions to which no response is required. To the
17
     extent a response is required, Defendants deny the allegations in paragraph 572.
18
            573.    Paragraph 573 asserts legal conclusions to which no response is required. To the
19
     extent a response is required, Defendants deny the allegations in paragraph 573.
20
            574.    Paragraph 574 asserts legal conclusions to which no response is required.
21
     Paragraph 574 also requires no response from Defendants because it relates to claims which the
22
     Court dismissed in its September 3, 2019 Order on Motions to Dismiss and Administrative
23
     Motions to Seal (ECF No. 340).
24
            575.    Paragraph 575 asserts legal conclusions to which no response is required. To the
25
     extent a response is required, Defendants deny the allegations in paragraph 575.
26
            576.    Paragraph 576 asserts legal conclusions to which no response is required. To the
27
     extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny
28
                                                                                        ANSWER TO SAC
                                                    - 57 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 58 of 66



1    that plaintiffs are entitled to it.

2                                             Count VIII
3       Violations of ERISA § 404, 29 U.S.C. § 1104 Relating to the Management of the BlackRock
                                                  CTIs
4                               (CTI Class Against BTC and BlackRock)

5            577.     Defendants repeat their answers to paragraphs 1 through 576 herein by reference.

6            578.     Paragraph 578 asserts legal conclusions to which no response is required.

7            579.     Paragraph 579 asserts legal conclusions to which no response is required.

8            580.     Paragraph 580 asserts legal conclusions to which no response is required.

9            581.     Paragraph 581 asserts legal conclusions to which no response is required. To the

10   extent a response is required, Defendants admit that certain payroll employees of BTC were

11   subject to dual-hatting arrangements with other BlackRock affiliates under which they provided

12   services to those affiliates. Defendants otherwise deny the allegations in paragraph 581.

13           582.     Paragraph 582 asserts legal conclusions to which no response is required.

14           583.     Paragraph 583 asserts legal conclusions to which no response is required.

15           584.     Paragraph 584 asserts legal conclusions to which no response is required.

16           585.     Paragraph 585 asserts legal conclusions to which no response is required.

17           586.     Paragraph 586 asserts legal conclusions to which no response is required.

18   Paragraph 586 also requires no response to the extent it asserts allegations that relate to claims

19   which the Court dismissed in its September 3, 2019 Order on Motions to Dismiss and

20   Administrative Motions to Seal (ECF No. 340). To the extent a response is required, Defendants

21   deny the allegations in paragraph 586.

22           587.     Paragraph 587 asserts legal conclusions to which no response is required. To the

23   extent a response is required, Defendants deny the allegations in paragraph 587.

24           588.     Paragraph 588 asserts legal conclusions to which no response is required. To the

25   extent a response is required, Defendants deny the allegations in paragraph 588.

26           589.     Paragraph 589 asserts legal conclusions to which no response is required. To the

27   extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

28   that plaintiffs are entitled to it.
                                                                                         ANSWER TO SAC
                                                     - 58 -                         17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 59 of 66



1
                                                 Count IX
2                       Violations of ERISA § 406 Relating to the Management of the
3                                             BlackRock CTIs
                                   (CTI Class Against BTC and BlackRock)
4
            590.      Defendants repeat their answers to paragraphs 1 through 589 herein by reference.
5
            591.      Paragraph 591 asserts legal conclusions to which no response is required.
6
            592.      Paragraph 592 asserts legal conclusions to which no response is required.
7
            593.      Paragraph 593 asserts legal conclusions to which no response is required.
8
            594.      Paragraph 594 asserts legal conclusions to which no response is required.
9
            595.      Paragraph 595 asserts legal conclusions to which no response is required.
10
            596.      Paragraph 596 asserts legal conclusions to which no response is required. To the
11
     extent a response is required, Defendants deny the allegations in paragraph 596.
12
            597.      Paragraph 597 asserts legal conclusions to which no response is required. To the
13
     extent a response is required, Defendants deny the allegations in paragraph 597.
14
            598.      Paragraph 598 asserts legal conclusions to which no response is required.
15
            599.      Paragraph 599 asserts legal conclusions to which no response is required. To the
16
     extent a response is required, Defendants deny the allegations in paragraph 599.
17
            600.      Paragraph 600 asserts legal conclusions to which no response is required. To the
18
     extent a response is required, Defendants deny the allegations in paragraph 600.
19
            601.      Paragraph 601 asserts legal conclusions to which no response is required. To the
20
     extent a response is required, Defendants admit that BTC was generally compensated for services
21
     it provided to plans that invested in the BlackRock CTIs, and otherwise deny the allegations in
22
     paragraph 601.
23
            602.      Paragraph 602 asserts legal conclusions to which no response is required. To the
24
     extent a response is required, Defendants deny the allegations in paragraph 602.
25
            603.      Paragraph 603 asserts legal conclusions to which no response is required. To the
26
     extent a response is required, Defendants deny the allegations in paragraph 603.
27
            604.      Paragraph 604 asserts legal conclusions to which no response is required. To the
28
                                                                                        ANSWER TO SAC
                                                     - 59 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 60 of 66



1    extent a response is required, Defendants admit that plaintiffs seek the relief requested, but deny

2    that plaintiffs are entitled to it.

3            605.     Paragraph 605 asserts legal conclusions to which no response is required. To the

4    extent a response is required, Defendants deny the allegations in paragraph 605.

5            606.     Paragraph 606 asserts legal conclusions to which no response is required. To the

6    extent a response is required, Defendants deny the allegations in paragraph 606.

7            607.     Paragraph 609 asserts legal conclusions to which no response is required. To the

8    extent a response is required, Defendants admit that BlackRock maintains records regarding its

9    revenues, and otherwise deny the allegations in paragraph 607.

10           608.     Defendants admit that BlackRock maintains records regarding its revenues.

11   Defendants deny the remaining allegations in paragraph 608.

12           609.     Paragraph 609 asserts legal conclusions to which no response is required. To the

13   extent a response is required, Defendants deny the allegations in paragraph 609.

14           610.     Paragraph 610 asserts legal conclusions to which no response is required. To the

15   extent a response is required, Defendants admit that BlackRock, Inc. is the BlackRock Plan

16   sponsor and otherwise deny the allegations in paragraph 610.

17           611.     Paragraph 611 asserts legal conclusions to which no response is required. To the

18   extent a response is required, Defendants admit that BTC is a subsidiary of the sponsor of the

19   BlackRock Plan, BlackRock, Inc., and otherwise deny the allegations in paragraph 611.

20           612.     Paragraph 612 asserts legal conclusions to which no response is required. To the

21   extent a response is required, Defendants deny the allegations in paragraph 612.

22                                              Count X
23     Co-Fiduciary Liability Under ERISA § 405, 29 U.S.C. § 1105 Relating to Mismanagement of
                             BlackRock CTIs as alleged in Counts VIII and IX
24                               (CTI Class Against BTC and BlackRock)

25           613.     Defendants repeat their answers to paragraphs 1 through 612 herein by reference.

26           614.     Paragraph 614 asserts legal conclusions to which no response is required.

27           615.     Paragraph 615 asserts legal conclusions to which no response is required. To the

28   extent a response is required, Defendants deny the allegations in paragraph 615.
                                                                                        ANSWER TO SAC
                                                     - 60 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 61 of 66



1            616.     Paragraph 616 asserts legal conclusions to which no response is required. To the

2    extent a response is required, Defendants admit that BTC’s management decisions helped protect

3    the BTC-sponsored STIFs from “breaking the buck,” and otherwise deny the allegations in

4    paragraph 616.

5            617.     Paragraph 617 asserts legal conclusions to which no response is required. To the

6    extent a response is required, Defendants deny the allegations in paragraph 617.

7            618.     Paragraph 618 asserts legal conclusions to which no response is required. To the

8    extent a response is required, Defendants deny the allegations in paragraph 618.

9            619.     Paragraph 619 asserts legal conclusions to which no response is required. To the

10   extent a response is required, Defendants admit that BTC’s management decisions helped protect

11   the BTC-sponsored STIFs from “breaking the buck” and that certain payroll employees of BTC

12   were subject to dual-hatting arrangements with other BlackRock affiliates under which they

13   provided services to those affiliates, and otherwise deny the allegations in paragraph 619.

14                                     VII.    PRAYER FOR RELIEF
15           The “Prayer for Relief” paragraph of the Second Amended Complaint asserts legal

16   conclusions to which no response is required. To the extent a response is required, Defendants

17   admit that plaintiffs seek the relief requested, but deny that plaintiffs are entitled to any relief

18   whatsoever.

19                                       AFFIRMATIVE DEFENSES

20                                         First Affirmative Defense

21                                                  (Standing)

22             Plaintiffs lack constitutional and statutory standing to bring the claims alleged.

23                                       Second Affirmative Defense

24                                        (Failure To State a Claim)

25           Plaintiffs fail to state a claim or cause of action upon which relief can be granted.

26                                        Third Affirmative Defense

27                                            (No Fiduciary Status)

28
                                                                                            ANSWER TO SAC
                                                       - 61 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 62 of 66



1           Plaintiffs’ claims, and those of the members of the putative classes, against Defendants are

2    barred, in whole or in part, because Defendants are not ERISA fiduciaries with respect to the

3    conduct alleged in the Second Amended Complaint.

4                                      Fourth Affirmative Defense

5                                            (Prudent Action)

6           Without conceding that Defendants are fiduciaries with respect to the conduct alleged in

7    the Second Amended Complaint, plaintiffs’ claims, and those of the members of the putative

8    classes, are barred in whole or in part because Defendants’ actions were prudent and cannot give

9    rise to fiduciary liability under ERISA § 409(a), 29 U.S.C. § 1109(a).

10                                      Fifth Affirmative Defense

11                                            (Loyal Action)

12          Without conceding that Defendants are fiduciaries with respect to the conduct alleged in

13   the Second Amended Complaint, Plaintiffs’ claims, and those of the members of the putative

14   classes, are barred in whole or in part because Defendants actions were loyal and cannot give rise

15   to fiduciary liability under ERISA § 409(a), 29 U.S.C. § 1109(a).

16                                      Sixth Affirmative Defense

17                                       (Reasonableness of Fees)

18          Plaintiffs’ claims, and those of the members of the putative classes, are barred, in whole or

19   in part, because the challenged fees and expenses are not excessive or unreasonable.

20                                     Seventh Affirmative Defense

21                                      (Exempted Transactions)

22          Any transactions alleged to be Prohibited Transactions under 29 U.S.C. § 1106 were

23   covered by statutory and/or regulatory exemptions, including ERISA § 408(b)(2), 29 U.S.C. §

24   1108(b)(2); ERISA § 408(b)(8), 29 U.S.C. § 1108(b)(8); Class Exemption 77-3; Class Exemption

25   77-4; and Class Exemption 2006-16.

26                                     Eighth Affirmative Defense

27                                        (Fees Not Plan Assets)

28
                                                                                       ANSWER TO SAC
                                                    - 62 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 63 of 66



1           Plaintiffs’ claims, and those of the members of the putative classes, are barred in whole or

2    in part because the challenged fees are not plan assets within the meaning of ERISA § 3(42), 29

3    U.S.C. § 1002(42).

4                                           Ninth Affirmative Defense

5                                                  (Causation)

6           Plaintiffs’ claims, and those of the members of the putative classes, are barred in whole or

7    in part because any losses alleged by plaintiffs were not caused by any breach of fiduciary duty

8    by Defendants.

9                                          Tenth Affirmative Defense

10                                              (Lack of Control)

11          Plaintiffs’ claims, and those of the members of the putative classes, are barred, in whole or

12   in part, because any loss that plaintiffs allege was not caused by the fault or wrongdoing of

13   Defendants or persons or entities over which Defendants had responsibility or control.

14                                     Eleventh Affirmative Defense

15                                           (Independent Control)

16          Plaintiffs’ claims, and those of the members of the putative classes, are barred in whole or

17   in part by ERISA § 404(c), 29 U.S.C. § 1104(c), to the extent that plaintiffs’ claims are based on

18   plaintiffs’ exercise of independent control over their individual accounts.

19                                         Twelfth Affirmative Defense

20                                 (Statutes of Limitations and Repose)

21          Plaintiffs’ claims, and those of the members of the putative classes, are barred in whole or

22   in part by the applicable statute of limitations and statute of repose, including ERISA § 413, 29

23   U.S.C. § 1113.

24                                    Thirteenth Affirmative Defense

25                                                  (Laches)

26          Plaintiffs’ claims, and those of the members of the putative classes, are barred in whole or

27   in party by the doctrine of laches.

28                                    Fourteenth Affirmative Defense
                                                                                        ANSWER TO SAC
                                                      - 63 -                       17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 64 of 66



1                                            (Not Appropriate Relief)

2               The claimed relief does not constitute appropriate relief under ERISA § 502(a)(3), 29

3    U.S.C. § 1132(a)(3).

4                                         Fifteenth Affirmative Defense

5                                              (Failure to Mitigate)

6               Plaintiffs’ claims, and those of the members of the putative classes, are barred, in whole or

7    in part, because plaintiffs or members of the putative class have proximately caused, contributed

8    to, or failed to mitigate any and all claimed losses.

9                                        Sixteenth Affirmative Defense

10                                           (Independent Fiduciary)

11              Plaintiffs’ claims, and those of the members of the putative classes, are barred, in whole or

12   in part, because authorized fiduciaries independent of Defendants directed or approved the

13   challenged actions.

14                                      Seventeenth Affirmative Defense

15                                                    (Setoff)

16              If any damages have been sustained by plaintiffs, or by members of the putative classes,

17   Defendants are entitled under the equitable doctrine of setoff to eliminate or reduce any such

18   damages by gains accruing to plaintiffs and the putative classes as a result of the conduct alleged.

19                                       Eighteenth Affirmative Defense

20                                                (Recoupment)

21              If any damages have been sustained by plaintiffs, or by members of the putative classes,

22   Defendants are entitled under the equitable doctrine of recoupment to eliminate or reduce any

23   such damages by gains accruing to plaintiffs and the putative classes as a result of the conduct

24   alleged.

25                                       Nineteenth Affirmative Defense

26                                              (Mutual Mistake)

27              Plaintiffs’ claims for monetary relief, and those of the members of the putative classes, are

28   barred, in whole or in part, by the doctrine of mutual mistake.
                                                                                           ANSWER TO SAC
                                                        - 64 -                        17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 65 of 66



1                                      Twentieth Affirmative Defense

2                                            (Unilateral Mistake)

3           Plaintiffs’ claims for monetary relief, and those of the members of the putative classes, are

4    barred, in whole or in part, by the doctrine of unilateral mistake.

5                                     Twenty-First Affirmative Defense

6                                                  (Release)

7           The claims of members of the putative classes are barred in whole or in part to the extent

8    that they have been released.

9                                    Twenty-Second Affirmative Defense

10                                          (Covenant Not to Sue)

11          The claims of members of the putative class are barred to the extent that they are subject

12   to a covenant not to sue.

13                                   Twenty-Third Affirmative Defense

14                                                (Bad Faith)

15          The claims alleged in the Second Amended Complaint were brought in bad faith and on

16   the basis of insufficient factual investigation by plaintiffs and plaintiffs’ counsel, resulting in an

17   unreasonable and vexatious proceeding. Under ERISA § 502(g)(1), 29 U.S.C. § 1132(g), and 28

18   U.S.C. § 1972, Defendants’ costs and attorneys’ fees should be assessed against plaintiffs and

19   plaintiffs’ counsel and awarded to BlackRock.

20                  Reservation of Rights to Assert Additional Affirmative Defenses

21          Defendants reserve the right to assert, and hereby give notice that they intend to rely upon,

22   any other defense that may become available or appear during discovery proceedings or otherwise

23   in this case and hereby reserve the right to amend their Answer to assert any such defense.

24

25                               DEFENDANTS’ PRAYER FOR RELIEF

26          WHEREFORE, Defendants pray that the Court determine and adjudge:

27   a.     that the suit cannot be maintained as a class action;

28   b.     that the Second Amendment Complaint be dismissed on the merits;
                                                                                           ANSWER TO SAC
                                                      - 65 -                          17-CV-01892-HSG-KAW
     Case 4:17-cv-01892-HSG Document 353 Filed 10/01/19 Page 66 of 66



1    b.   that Plaintiffs take nothing by the Second Amended Complaint;

2    c.   that Defendants be awarded their costs, attorney’s fees, and expenses incurred herein; and

3    d.   that Defendants be awarded such other and further relief as the Court may deem proper.

4

5

6         Dated: October 1, 2019
7                                                    O’MELVENY & MYERS LLP
8

9                                                    By:        /s/ Brian Boyle
                                                                   Brian Boyle
10
                                                     Attorneys for Defendants
11                                                   BlackRock Institutional Trust Company, N.A.;
                                                     BlackRock, Inc.; the BlackRock, Inc.
12                                                   Retirement Committee; the Investment
                                                     Committee of the Retirement Committee; the
13                                                   Administrative Committee of the Retirement
                                                     Committee; Catherine Bolz; Chip Castille;
14                                                   Paige Dickow; Daniel A. Dunay; Jeffrey A.
                                                     Smith; Anne Ackerley; Nancy Everett; Joseph
15                                                   Feliciani, Jr.; Ann Marie Petach; Michael
                                                     Fredericks; Corin Frost; Daniel Gamba; Kevin
16                                                   Holt; Chris Jones; Philippe Matsumoto; John
                                                     Perlowski; Andy Phillips; Kurt Schansinger;
17                                                   Tom Skrobe; Amy Engel; Management
                                                     Development & Compensation Committee of
18                                                   the BlackRock, Inc. Board of Directors;
                                                     Kathleen Nedl; Marc Comerchero; Joel Davies;
19                                                   John Davis; Milan Lint; and Laraine McKinnon
20

21

22

23

24

25

26

27

28
                                                                                    ANSWER TO SAC
                                                 - 66 -                        17-CV-01892-HSG-KAW
